Exhibit 10.03

EXECUTION VERSION

 

 

ASSET PURCHASE AGREEMENT

BY AND BETWEEN

VERISIGN, INC.,

a Delaware corporation,

AND

TRANSACTION NETWORK SERVICES, INC.,

a Delaware corporation

DATED AS OF MARCH 2, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

ARTICLE I

DEFINITIONS

Section 1.01.

   Certain Defined Terms    1

Section 1.02.

   Other Defined Terms    10

Section 1.03.

   Interpretation    11 ARTICLE II PURCHASE AND SALE OF ASSETS

Section 2.01.

   Purchase and Sale of Assets; Exclusion of Excluded Assets    11

Section 2.02.

   Assumption of Assumed Liabilities; Retention of Retained Liabilities    14

Section 2.03.

   Purchase Price; Allocation of Purchase Price    17

Section 2.04.

   Purchase Price Adjustment    17

Section 2.05.

   Closing    19

Section 2.06.

   Closing Deliveries by Seller    19

Section 2.07.

   Closing Deliveries by Purchaser    19

Section 2.08.

   Accounting    20

Section 2.09.

   Nonassignable Assets    20

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Section 3.01.

   Organization and Good Standing    21

Section 3.02.

   Authority    21

Section 3.03.

   No Conflict; Consents and Approvals    22

Section 3.04.

   Financial Information    23

Section 3.05.

   Absence of Certain Changes or Events    24

Section 3.06.

   Absence of Litigation    24

Section 3.07.

   Compliance with Laws    24

Section 3.08.

   Ownership of the Assets    25

Section 3.09.

   Real Property    25

Section 3.10.

   Employee Matters    26

Section 3.11.

   Environmental Matters    27

Section 3.12.

   Contracts    27

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 3.13.

   Brokers    29

Section 3.14.

   Intellectual Property    29

Section 3.15.

   Taxes    30

Section 3.16.

   Employee Benefit Matters    30 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF
PURCHASER

Section 4.01.

   Organization and Good Standing    31

Section 4.02.

   Authority    31

Section 4.03.

   No Conflict; Consents and Approvals    31

Section 4.04.

   Absence of Litigation    32

Section 4.05.

   Exclusivity of Representations and Warranties    32

Section 4.06.

   Financing    33

Section 4.07.

   Brokers    33 ARTICLE V COVENANTS

Section 5.01.

   Conduct of Business Prior to the Closing    34

Section 5.02.

   Access to Information; Advice of Changes    35

Section 5.03.

   Confidentiality; Publicity    36

Section 5.04.

   Efforts and Actions to Cause the Closing to Occur    36

Section 5.05.

   Bulk Sales    38

Section 5.06.

   Insurance    38

Section 5.07.

   Certain Services and Benefits Provided by Affiliates    38

Section 5.08.

   Further Action    38

Section 5.09.

   Ancillary Agreements    39

Section 5.10.

   Maintenance of Books and Records    39

Section 5.11.

   Deletion of Non-Transferred Software    40

Section 5.12.

   Use of Seller’s Trademarks and Logos    40

Section 5.13.

   Seller Guarantees and Other Credit Support of the Business    40

Section 5.14.

   Consummation of Debt Financing    41

Section 5.15.

   Financial Information    42

Section 5.16.

   Exclusivity    43

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 5.17.

   Non-Solicitation    44

Section 5.18.

   Noncompetition    45

Section 5.19.

   UCC Termination Statements    46

Section 5.20.

   Covenant Not to Sue    46 ARTICLE VI EMPLOYEE MATTERS

Section 6.01.

   Offers and Terms of Employment    47

Section 6.02.

   Assumption of Liabilities    48

Section 6.03.

   [Reserved.]    49

Section 6.04.

   Participation in Purchaser Benefit Plans    49

Section 6.05.

   WARN Act Compliance    49

Section 6.06.

   No Amendments or Third-Party Beneficiaries    50 ARTICLE VII TAX MATTERS

Section 7.01.

   Transfer Taxes    50

Section 7.02.

   Tax Characterization of Adjustments    50

Section 7.03.

   Parties’ Responsibility    50 ARTICLE VIII CONDITIONS TO CLOSING

Section 8.01.

   Conditions to Each Party’s Obligation    51

Section 8.02.

   Conditions to Obligations of Seller    51

Section 8.03.

   Conditions to Obligations of Purchaser    52 ARTICLE IX TERMINATION,
AMENDMENT AND WAIVER

Section 9.01.

   Termination    53

Section 9.02.

   Effect of Termination    54

Section 9.03.

   Termination Fee    54 ARTICLE X INDEMNIFICATION

Section 10.01.

   Indemnification; Remedies    55

Section 10.02.

   Notice of Claim; Defense    57

Section 10.03.

   No Duplication; Exclusive Remedy    58

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

Section 10.04.

   Limitation on Set-off    59

Section 10.05.

   Mitigation    59 ARTICLE XI GENERAL PROVISIONS

Section 11.01.

   Waiver    59

Section 11.02.

   Expenses    59

Section 11.03.

   Notices    59

Section 11.04.

   Headings    60

Section 11.05.

   Severability    60

Section 11.06.

   Entire Agreement    61

Section 11.07.

   Assignment    61

Section 11.08.

   No Third-Party Beneficiaries    61

Section 11.09.

   Amendment    61

Section 11.10.

   Governing Law; Submission to Jurisdiction; Waiver of Jury Trial    61

Section 11.11.

   Counterparts    62

Section 11.12.

   No Presumption    62

Section 11.13.

   Availability of Equitable Relief    62

Section 11.14.

   Construction of Agreements    63

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT is dated as of March 2, 2009, between VERISIGN,
INC., a Delaware corporation (“VeriSign” or “Seller”), and TRANSACTION NETWORK
SERVICES, INC., a Delaware corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller beneficially owns and operates (directly and through its
Subsidiaries (as defined below)) the Business (as defined below); and

WHEREAS, Seller wishes to transfer (and cause its Subsidiaries to transfer) to
Purchaser or its designated wholly owned Subsidiaries, and Purchaser wishes to
purchase and assume (or cause its designated wholly owned Subsidiaries to
purchase and assume), the Assets and the Assumed Liabilities (each as defined
below) from Seller and its Subsidiaries, all upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements contained herein, the parties agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings:

“Acceptable Confidentiality Agreement” means a confidentiality agreement that
contains confidentiality provisions that are no less favorable in the aggregate
to Seller than those contained in the Confidentiality Agreement.

“Action” means any litigation, action, claim, subpoena, suit, investigation,
complaint, originating application to an employment tribunal, binding
arbitration or proceeding.

“Affiliate” means, with respect to any specified Person, any other Person who or
that, directly or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with such specified Person.

“Agreement” means this Agreement, including the Seller Disclosure Schedule and
all Exhibits and Schedules hereto and thereto, and all amendments hereto and
thereto made in accordance with Section 11.09.

“Ancillary Agreements” means the Assignment and Assumption Agreement, the Bill
of Sale, the Foreign Acquisition Agreements, the Intellectual Property License
Agreement, the ATLAS License Agreement, the Intellectual Property Assignment
Agreement, the Transition Services Agreement, the Messaging Agreement and the
real estate transfer documents relating to the transfer of the Owned Real
Property pursuant to this Agreement.



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed by the parties thereto on the Closing Date, in the form
of Exhibit A.

“Assumed Contracts” means all Material Contracts and all other Contracts
relating exclusively to the Business (including those Contracts entered into
after the date hereof in accordance with Section 5.01 of this Agreement).

“ATLAS Licensing Agreement” means the license agreement to be executed by the
parties thereto on the Closing Date, with terms and conditions consistent in all
material respects with those set forth on the term sheet attached as Exhibit B.

“Base Working Capital” means $25,000,000.

“Benefit Plan” means (i) each “employee benefit plan,” within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), whether or not subject to ERISA, and (ii) each material employment,
consulting, severance, termination, retirement, change in control, retention,
incentive or deferred compensation, bonus, stock option or other equity based,
vacation or holiday pay, dependent care assistance, excess benefit, salary
continuation, medical, life or other insurance, pension, supplemental
retirement, supplemental unemployment or other fringe benefit plan, policy,
program, agreement, arrangement or commitment.

“Bill of Sale” means the bill of sale and conveyance to be executed by the
parties thereto on the Closing Date, in the form of Exhibit C.

“Business” means the following services provided by Seller’s Communications
Services Group (a) the provision of products and services based on the operation
and delivery of Signaling System 7 signaling services, (b) the hosting of
telecommunication databases, consisting of a calling name database, a
line-information database, a toll-free database and local number portability
products, (c) the delivery of services that address the roaming needs of
wireless carriers, consisting of network signaling, protocol normalization,
real-time message visibility services, data roaming exchange and clearinghouse
services for financial settlement (but specifically excluding all roaming and
clearing services provided by Seller’s Brazil Subsidiary, Seller’s Messaging
Group or Seller’s Billing and Commerce Group, such as Outcollect Billing and
Exchange, and prepaid Real-Time Roaming), (d) the delivery of services necessary
to establish and operate a centralized registry of subscription-related
information for telephone-mapping between telephone numbers and IP addresses,
consisting of Seller’s ENUM-based number identity registry and (e) the delivery
of services that interconnect or are used in conjunction with Voice Over
Internet Protocol networks, consisting of Seller’s “network routing directory
services,” “IP connect” services and “PBX IP connect” services; but excluding in
all instances Excluded Assets and Overhead and Shared Services.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in New York, New
York, USA.

 

2



--------------------------------------------------------------------------------

“Change of Control Agreement” means each Change of Control Agreement to be
executed by Seller and a Change of Control Employee on or prior to the Closing
Date, in the form of Exhibit D.

“Change of Control Employee” means any current employee of Seller or any of its
Subsidiaries who is listed in Section 1.01(a)(i) of the Seller Disclosure
Schedule.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Consent” means any approval, authorization, consent, order, license,
declaration, permission, permit, qualification, exemption or waiver by any third
party or Governmental Authority.

“Contract” means any contract, agreement, lease, ground lease, or commitment,
license, sublicense, permit, mortgage, purchase order, indenture, loan
agreement, note, lease, sublease, agreement, obligation, commitment,
understanding, instrument or other arrangement or any commitment to enter into
any of the foregoing to which Seller or any of its Subsidiaries is a party or by
which any property of Seller or any Subsidiary of Seller is bound.

“Control” means, as to any Person, the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise. The term “Controlled” shall have a
correlative meaning.

“Employee” means any current employee of Seller or any of its Subsidiaries
employed in connection with the operation of the Business who is listed in
Section 1.01(a)(ii) of the Seller Disclosure Schedule.

“Environmental Law” means any applicable Law relating to pollution or protection
of the environment, natural resources, worker health and safety or human health
and safety.

“Environmental Permit” means any permit, approval, license or other
authorization required under any Environmental Law to conduct the Business as
currently conducted, own the Assets and occupy the Owned Real Property.

“Equipment” means furniture and office equipment, goods, furnishings, fixtures,
machinery, telecommunications, manufacturing and other equipment and other
interests in tangible personal property listed in Section 1.01(a)(iii) of the
Seller Disclosure Schedule, excluding in all cases any Intellectual Property
Rights covering, embodied in or connected to any of the foregoing (other than
where such Intellectual Property Rights are included in the Assets or, in the
case of computer programs or databases, where Purchaser has provided evidence
reasonably satisfactory to Seller that Purchaser holds a license to (or
otherwise has the right to use) such computer programs or databases).

“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is or ever has been under common control, or which is or ever has been
treated as a single employer, with Seller or its respective Affiliates under
Section 414(b), (c), (m) or (n) of the Code or Section 4001(a)(14) or (b) of the
Employee Retirement Income Security Act of 1974, as amended.

 

3



--------------------------------------------------------------------------------

“Estimated Working Capital Adjustment” means an amount (which may be positive or
negative) equal to:

(i) if the Estimated Working Capital is greater than or equal to the Working
Capital Floor but less than or equal to the Working Capital Ceiling, zero;

(ii) if the Estimated Working Capital is greater than the Working Capital
Ceiling, an amount equal to the Estimated Working Capital minus the Working
Capital Ceiling; and

(iii) if the Estimated Working Capital is less than the Working Capital Floor,
an amount equal to the Estimated Working Capital minus the Working Capital
Floor.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules, regulations, schedules and forms thereunder.

“Final Working Capital Adjustment” means an amount (which may be positive or
negative) equal to:

(i) if the Final Working Capital is greater than or equal to the Working Capital
Floor but less than or equal to the Working Capital Ceiling, zero;

(ii) if the Final Working Capital is greater than the Working Capital Ceiling,
an amount equal to the Final Working Capital minus the Working Capital Ceiling;
and

(iii) if the Final Working Capital is less than the Working Capital Floor, an
amount equal to the Final Working Capital minus the Working Capital Floor.

“Governmental Authority” means any U.S. or foreign, multinational, federal,
state, provincial or local authority, legislative body, court, government or
self-regulatory organization (including any stock exchange), commission,
tribunal or organization, or any regulatory agency, or any political or other
subdivision, department or branch of any of the foregoing.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Hazardous Materials” means (a) petroleum, petroleum products, asbestos in any
form that is friable or polychlorinated biphenyls and (b) any chemical, material
or other substance regulated as hazardous or as a pollutant, contaminant or
waste under any Environmental Law or that may otherwise serve as the basis for
liability under Environmental Law.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and the
rules and regulations thereunder, each as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Intellectual Property Assignment Agreements” means the Intellectual Property
Assignment Agreements to be executed by the parties thereto on the Closing Date,
in the forms of Exhibit E-1 and Exhibit E-2.

“Intellectual Property License Agreement” means the Intellectual Property
License Agreement to be executed by the parties thereto on the Closing Date, in
the form of Exhibit F.

“Intellectual Property Rights” means all intellectual property rights throughout
the world, including all (a) patents (including all reissues, divisions,
continuations, continuations in part, re-examinations and extensions thereof)
and patent applications, (b) Trademarks (including registrations, applications
and renewals therefor), including any goodwill associated therewith,
(c) copyrights and other works of authorship and moral rights (including
registrations, applications and renewals therefor), (d) trade secrets, know-how
(including processes, methods, improvements, inventions, specifications, plans
and protocols), rights to proprietary information, databases and data (including
technical data, customer and supplier lists, pricing and cost information, and
business and marketing plans and proposals) and (e) computer software (including
source code and object code) and databases and related documentation.

“Inventory” means inventories held for use exclusively in the operation and
conduct of the Business, including raw materials, goods in process, finished
goods and specific packaging and labels used in connection with the Business.

“Knowledge of Seller” or “Seller’s Knowledge” means the actual knowledge,
without further inquiry, of (i) any of the individuals listed in Part I of
Section 1.01(a)(iv) of the Seller Disclosure Schedule and (ii) any of the
individuals listed in Part II of Section 1.01(a)(iv) of the Seller Disclosure
Schedule, solely with respect to matters falling within the responsibilities of
their respective positions.

“Law” means any law (including common law), statute, ordinance, regulation,
rule, code or other requirement or rule enacted or promulgated by any
Governmental Authority, including any Governmental Order.

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, building, structures, improvements, or other
interests in real property held by the Seller or any Subsidiary and relating
exclusively to the Business.

“Liabilities” means debts, liabilities, commitments and obligations (including
guarantees and other forms of credit support), whether accrued or fixed,
absolute or contingent, matured or unmatured, on- or off-balance sheet,
including those arising under any Law or Action and those arising under any
Contract or otherwise.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, security
interest, deed of trust, encumbrance, claim, lien, license, lease or charge of
any kind.

“Losses” means any and all realized losses, liabilities, damages, judgments,
settlements and expenses (including interest and penalties recovered by a third
party with respect thereto and reasonable attorneys’ fees and expenses).

 

5



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on the operations,
results of operations or financial condition of the Business, taken as a whole,
but in each case shall not include the effect of events, changes and
circumstances relating to (a) the industries and markets in which the Business
operates, to the extent they do not have a disproportionately adverse affect on
the Assets or the Business, (b) macroeconomic factors, interest rates, general
financial market conditions, acts of God, war, terrorism or hostilities, to the
extent they do not have a disproportionately adverse affect on the Assets or the
Business, (c) changes in Law, US GAAP or official interpretations of the
foregoing, (d) compliance with this Agreement, or (e) the transactions
contemplated hereby or any announcement hereof or the identity of Purchaser; it
being understood that the failure of the Business to achieve internal or
external financial forecasts or projections, by itself, will not constitute a
Material Adverse Effect.

“Material Customer” means (i) with respect to database services customers, each
such customer from which the Business received database services revenues
exceeding $500,000 in the aggregate in the 2008 fiscal year of Seller, (ii) with
respect to network services customers, each such customer from which the
Business received network services revenues exceeding $375,000 in the aggregate
in the 2008 fiscal year of Seller and (iii) with respect to other customers,
each such customer from which the Business received revenues exceeding $100,000
in the aggregate in the 2008 fiscal year of Seller.

“Material Real Property Lease” means any Real Property Leases for which the
annual rental exceeds $400,000.

“Material Vendor” means each vendor to which the Business paid more than
$250,000 in the aggregate in the most recent fiscal year of Seller.

“Messaging Agreement” means the agreement between Purchaser and Seller (or any
Affiliate or assignee of Seller) to be effective as of the Closing Date pursuant
to which Purchaser will provide certain services to Seller’s messaging business,
in the form of Exhibit G.

“Nasdaq” means The Nasdaq Stock Market’s National Market.

“Overhead and Shared Services” means ancillary corporate or shared services
provided to or in support of the Business that are general corporate or other
overhead services or provided to both the Business and other businesses of
Seller and its Subsidiaries, including access to hardware and software related
to research and development services, use of Intellectual Property Rights,
travel and entertainment services, temporary labor services, office supplies
services (including copiers and faxes), personal telecommunications services,
computer hardware and software services, fleet services, energy/utilities
services, procurement and supply arrangements, treasury services, public
relations, legal and risk management services (including workers’ compensation),
payroll services, sales and marketing support services, information technology
and telecommunications services, accounting services, tax services, internal
audit services, human resources and employee relations management services,
employee benefits services, credit, collections and accounts payable services,
logistics services, property management services, environmental support services
and customs and excise services, in each case including services relating to the
provision of access to information, operating and reporting systems and
databases and all hardware and software or other intellectual property used in

 

6



--------------------------------------------------------------------------------

connection therewith. Overhead and Shared Services shall not include any item in
the previous sentence that is (a) exclusive to the Business, rather than shared
with any other line of business or the general corporate operations of Seller,
and (b) provided solely by or using Transferred Employees and Assets.

“Owned Real Property” means the owned real property listed in
Section 1.01(a)(vi) of the Seller Disclosure Schedule, together with Seller’s
right, title and interest in all buildings, improvements and fixtures thereon
and all appurtenances thereto.

“Permits” means all licenses, franchises, permits, approvals, authorizations,
exemptions, certificates, registrations and similar documents or instruments
issued by any Governmental Authority, excluding in all cases registrations or
applications for Intellectual Property Rights.

“Permitted Liens” means (a) statutory Liens for Taxes that are not yet due or
are being contested in good faith and for which appropriate accruals have been
established, (b) statutory Liens of landlords and Liens of carriers,
warehousemen, mechanics, materialmen and other Liens imposed by Law, in each
case, for amounts not yet due or that are being contested in good faith,
(c) zoning, entitlement, building and land use regulations, customary covenants,
defects of title, easements, rights-of-way, restrictions and other similar
charges or encumbrances not, individually or in the aggregate, materially
interfering with the use or occupancy of the affected property or the ordinary
conduct of the Business thereon, (d) Liens that will be released prior to or as
of the Closing, and (e) Liens listed in Section 1.01(a)(vii) of the Seller
Disclosure Schedule, but in all cases excluding any such Liens that
(1) materially interfere with the Purchaser’s use, or materially detract from
the value of, or marketability of, the affected property or (2) secure the
payment of money.

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, firm, association or other legal entity.

“Purchase Price Adjustment” means an amount (which may be positive or negative)
equal to the Final Working Capital Adjustment minus the Estimated Working
Capital Adjustment.

“Purchaser Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Purchaser or any of its Subsidiaries or with respect to which
Purchaser or any of its Subsidiaries is a party and in which any Employee is or
becomes eligible to participate or derive a benefit.

“Real Property Leases” means all leases, subleases, licenses, concessions and
other agreements relating exclusively to the Business, pursuant to which Seller
holds a leasehold or subleasehold estate in, or is granted the right to use or
occupy, any Leased Real Property, including the right to all security deposits
and other amounts and instruments deposited by or on behalf of Seller or its
Subsidiary thereunder.

“Registered Intellectual Property” means any Transferred Intellectual Property
that is the subject of a patent, patent application, registration or application
for registration.

 

7



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Benefit Plan” means each Benefit Plan sponsored, maintained or
contributed to by Seller or any of its Subsidiaries or with respect to which
Seller or any of its Subsidiaries is a party and in which any Employee is or
becomes eligible to participate or derive a benefit.

“Seller Disclosure Schedule” means the disclosure schedule delivered by Seller
to Purchaser on the date hereof.

“Straddle Period” means any Taxable period that includes, but does not end on,
the day immediately prior to the Closing Date.

“Subsidiary” of any Person means any corporation, partnership, limited liability
company, joint venture or other legal entity of which such Person owns, directly
or indirectly, a majority of the stock or other equity interests the holders of
which are generally entitled to vote for the election of or act as the board of
directors or other governing body of such corporation or other legal entity, or
of which such Person is a general partner or managing member.

“Superior Alternative Transaction” means an Alternative Transaction that the
board of directors of Seller determines in good faith (after consultation with a
financial advisor of nationally recognized reputation) to be for a higher
aggregate purchase price (inclusive of assumed liabilities and reflecting terms
of payment and the fair market value, as determined in good faith by Seller’s
board of directors, of any non-cash consideration included in the purchase
price), after taking into account any proposal by Purchaser to amend or modify
the terms of the transactions contemplated by this Agreement, and that is
reasonably likely to be consummated.

“Supplier Warranty Agreements” means any express or implied warranty, guarantee
of performance or similar agreement or obligation made by the manufacturer,
supplier or seller of an Asset that by its terms or under applicable Law cannot
be transferred in connection with the transfer of the relevant Asset.

“Tax” or “Taxes” means any and all taxes, charges, fees, levies, imposts, duties
or other assessments of any kind whatsoever, imposed by or payable to any
federal, state, provincial, local, or foreign tax authority, including any gross
income, net income, alternative or add-on minimum, franchise, profits or excess
profits, gross receipts, estimated, capital, goods, services, documentary, use,
transfer, ad valorem, business rates, value added, sales, customs, real or
personal property, capital stock, license, payroll, withholding or back-up
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, occupancy, transfer or gains taxes, together with any
interest, penalties, additions to tax or additional amounts imposed with respect
thereto. The term “Taxable” shall have a correlative meaning.

“Tax Returns” means all returns, reports (including declarations, disclosures,
schedules, estimates and information returns) and other information required to
be supplied to a Tax authority relating to Taxes.

 

8



--------------------------------------------------------------------------------

“Trademarks” means rights to trademarks, service marks, brand names,
distinguishing guises, trade dress, logos, designs, trade names, words, symbols,
color schemes, business names, internet domain names and other indications of
origin.

“Transaction Documents” means this Agreement, the Ancillary Agreements and any
certificate or other document delivered by any party hereto or thereto in
connection herewith or therewith.

“Transfer Taxes” means all goods, services, excise, sales, use, real or personal
property, gross receipt, withholding, documentary, value added, stamp,
registration, filing, recordation and all other similar Taxes or other like
charges, together with interest, penalties or additional amounts imposed with
respect thereto.

“Transferred Intellectual Property” means (a) those patents and patent
applications listed in Section 1.01(a)(viii) of the Seller Disclosure Schedule;
(b) those Trademarks (including any registrations and applications therefor)
listed in Section 1.01(a)(ix) of the Seller Disclosure Schedule and any goodwill
associated therewith; (c) those copyright registrations and applications listed
in Section 1.01(a)(x) of the Seller Disclosure Schedule together with any other
copyrights owned by Seller or any of its Subsidiaries as of the Closing Date and
used exclusively in connection with the Business; (d) all Transferred Software;
and (e) all trade secrets, know-how and rights to other proprietary data and
information owned by Seller or any of its Subsidiaries as of the Closing Date
and used exclusively in connection with the Business, together (in each case)
with all rights to collect royalties, products and proceeds in connection
therewith, all rights to sue for past, present and future infringement,
misappropriation or other violation thereof, and all rights to recover damages
or lost profits in connection therewith.

“Transferred Software” means the computer programs and databases listed in
Section 1.01(a)(xi) of the Seller Disclosure Schedule, in all cases excluding
any components of the Atlas system.

“Transition Services Agreement” means the Transition Services Agreement to be
executed by the parties thereto on the Closing Date, in the form of Exhibit H.

“US GAAP” means, at any time, generally accepted accounting principles in the
United States in effect as of such time.

“VeriSign Performance Plan” means the 2009 VeriSign Performance Plan.

“Working Capital” means, with respect to any date, the net balance of amounts of
the accounts shown on Exhibit I, as calculated in accordance with US GAAP, as
adjusted in accordance with the accounting principles, methodologies and
policies set forth on Exhibit I.

“Working Capital Ceiling” means an amount equal to the Base Working Capital plus
$500,000.

“Working Capital Floor” means an amount equal to the Base Working Capital minus
$500,000.

 

9



--------------------------------------------------------------------------------

SECTION 1.02. Other Defined Terms. The following terms have the meanings defined
for such terms in the Sections set forth below:

 

Term

   Section

2009 Unaudited Financial Statements

   5.15(b)

Absent Employee

   6.02(f)

Accounting Arbitrator

   2.04(d)

Allocation Schedule

   2.03(d)

Alternative Financing

   5.14(a)

Alternative Transaction

   5.16(a)

Assets

   2.01(a)

Assumed Liabilities

   2.02(a)

Audited Financial Information

   3.04(a)

Base Purchase Price

   2.03(a)

Claim Notice

   10.02(a)

Closing

   2.05

Closing Date

   2.05

Closing Statement

   2.04(a)

Communications Regulatory Authorities

   3.07(b)

Competitive Business

   5.18(a)

Confidentiality Agreement

   5.03(a)

Coverage Period

   6.01(c)

Debt Commitment Letter

   4.06(a)

Debt Financing

   4.06(a), 5.14(a)

Deductible

   10.01(c)(ii)

Disagreement Notice

   2.04(c)

Employment Terms

   6.01(b)

Estimated Purchase Price

   2.03(c)

Estimated Working Capital

   2.03(b)

Excluded Assets

   2.01(b)

Existing Businesses

   5.18(b)(i)

Final Working Capital

   2.04(a)

Financial Information

   3.04(b)

Foreign Acquisition Agreements

   2.01(c)

Fundamental Representations

   10.01(c)(i)

Indemnified Party

   10.02(a)(ii)

Indemnifying Party

   10.02(a)(i)

Interim Financial Statements

   5.15(a)

Material Contracts

   3.12(a)

Network Failure

   3.12(d)

New Debt Financing Commitments

   5.14(a)

Nonassignable Asset

   2.09(a)

Noncompetition Period

   5.18(a)

Offeree

   6.01(a)

Purchase Price

   2.03(a)

Purchaser

   Preamble

Purchaser Damages Election

   9.03(a)

Purchaser Fee Election

   9.03(a)

Purchaser Indemnified Persons

   10.01(a)

Purchaser Termination Fee

   9.03(a)

Retained Liabilities

   2.02(b)

 

10



--------------------------------------------------------------------------------

Term

   Section

SEC Financial Statements

   5.15(a)

Seller

   Preamble

Seller Indemnified Persons

   10.01(b)

Seller Termination Fee

   9.03(b)

Seller’s Trademarks and Logos

   5.12

Shared Contracts

   2.01(a)(xi)

Termination Date

   9.01(b)

Third-Party Claim

   10.02(a)(i)

Transferred Employee

   6.01(a)

Unaudited Financial Information

   3.04(b)

WARN Act

   6.05

SECTION 1.03. Interpretation.

(a) Words in the singular shall include the plural and vice versa, and words of
one gender shall include the other genders, in each case, as the context
requires.

(b) The terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement and not
to any particular provision of this Agreement, and Article, Section, paragraph,
Exhibit and Schedule references are to the Articles, Sections, paragraphs,
Exhibits and Schedules to this Agreement unless otherwise specified.

(c) The word “including” and words of similar import shall mean “including,
without limitation,” unless otherwise specified.

(d) The phrases “made available to Purchaser” or “furnished to Purchaser” shall
include documents that were posted to the “Project Communications Services
Group” data rooms at https://bdr124907.bmcgroup.com and
https://bdr126108.bmcgroup.com/, prior to, and that remain accessible to
Purchaser on, the date that is one Business Day prior to the date of this
Agreement.

ARTICLE II

PURCHASE AND SALE OF ASSETS

SECTION 2.01. Purchase and Sale of Assets; Exclusion of Excluded Assets.

(a) On the terms and subject to the conditions set forth in this Agreement, as
of 12:01 a.m. on the Closing Date, Seller shall (or, as applicable, shall cause
a Subsidiary of Seller to) sell, transfer, convey, assign and deliver to
Purchaser (or, as applicable, one or more wholly owned Subsidiaries of Purchaser
designated by Purchaser not less than 5 Business Days prior to the Closing
Date), and Purchaser shall (or, as applicable, shall cause such wholly owned
Subsidiary or Subsidiaries of Purchaser to) purchase and accept from Seller (or,
as applicable, such Subsidiary of Seller) all of Seller’s and its Subsidiaries’
right, title and interest in and to each of the following assets, properties and
rights, but in each case excluding the Excluded Assets (such assets, properties
and rights, the “Assets”), free and clear of all Liens other than Permitted
Liens or Liens created by or through Purchaser or any of its Affiliates:

(i) the Owned Real Property and Real Property Leases;

 

11



--------------------------------------------------------------------------------

(ii) the Assumed Contracts;

(iii) all current assets included on the Closing Statement;

(iv) any other prepaid expenses and cash lease deposits relating exclusively to
the Business or the Assets, to the extent not reflected on the Closing
Statement;

(v) the Equipment;

(vi) the Inventory;

(vii) originals or copies of books of account, supplier and customer lists,
correspondence, marketing and promotional materials (including website content),
records and files in any form or media (including computerized, online or
electronic) and any other information reduced to writing or other physical or
tangible media relating to the Business, in each case exclusively used or held
for use in the conduct of the Business;

(viii) the Transferred Intellectual Property;

(ix) all past, present and future claims, causes of action, choses in action,
rights of recovery and rights of set-off of any kind, to the extent (A) relating
to the Assets and accruing on or after the Closing Date or (B) relating to the
Assumed Liabilities;

(x) subject to Section 2.01(b)(iii), all rights under or pursuant to all
warranties, representations and guaranties made by suppliers in connection with
the Assets or relating exclusively to the operation of the Business, in each
case, to the extent such warranties, representations and guaranties are
assignable to Purchaser, and if such warranties, representations and guaranties
are not assignable to Purchaser, then any proceeds actually recovered by Seller
or any Subsidiary to the extent allocable to the Assets;

(xi) with respect to Contracts pursuant to which Seller (or one or more of its
Subsidiaries) provides to the counterparty both the services provided by the
Business and other services, the rights thereunder (including in respect of any
service order or work order) relating to the Business (such rights relating to
the Business, the “Shared Contracts”);

(xii) all proceeds from insurance policies held by Seller or any of its
Subsidiaries relating to losses of the Business arising on or after the Closing
Date and attributable to the Assets;

 

12



--------------------------------------------------------------------------------

(xiii) all other properties, assets and rights used exclusively in the Business
that are not Excluded Assets; and

(xiv) all of Seller’s goodwill in the Business as a going concern.

(b) Notwithstanding anything in this Agreement to the contrary, Seller and its
Subsidiaries shall retain their respective right, title and interest in and to,
and Purchaser shall have no rights with respect to the right, title and interest
of Seller and its Subsidiaries in and to, the following assets (such assets, the
“Excluded Assets”):

(i) all the business, properties, assets, goodwill and rights of whatever kind
and nature, real or personal, tangible or intangible that are owned, leased or
licensed by Seller and its Subsidiaries on the Closing Date and used, held for
use or intended to be used primarily in the operation or conduct of any business
of Seller and its Subsidiaries other than the Business;

(ii) the minute books, stock ledgers, Tax records and Tax-related documents of
Seller and its Subsidiaries;

(iii) all past, present, and future claims, causes of action and, choses in
action, rights of recovery, rights of settlement or rights of any kind of Seller
and its Subsidiaries (A) relating to the Business and accruing prior to the
Closing Date, other than the current assets included on the Closing Statement,
and (B) against any third party relating to any Retained Liability or to any
Liability for which Seller or any of its Subsidiaries is responsible under this
Agreement, including under any Supplier Warranty Agreement (including rights of
set-off, rights to refunds and rights of recoupment thereunder);

(iv) all rights to Tax refunds, credits or similar benefits relating to the
Assets or the Business attributable to periods, or portions of periods, ending
before the Closing Date (which, in the case of a Straddle Period, shall be
allocated among the parties in a manner consistent with Section 7.03);

(v) all rights of Seller under this Agreement and the Ancillary Agreements;

(vi) subject to Section 2.01(a)(xii), all current and prior insurance policies
and all rights of any nature with respect thereto, including all insurance
recoveries thereunder and rights to assert claims with respect to any such
insurance policies;

(vii) any assets used primarily for the purpose of providing Overhead and Shared
Services and, other than as provided in the Transition Services Agreement, any
rights of the Business to receive from Seller or any of its Affiliates any
Overhead and Shared Services;

 

13



--------------------------------------------------------------------------------

(viii) software other than (A) the Transferred Software and (B) other software
and computer databases for which Purchaser has obtained a license (or other
right to use) as set forth in the definition of “Equipment”;

(ix) except (A) for the Transferred Intellectual Property and (B) as otherwise
expressly provided in the Intellectual Property License Agreement or the
Transition Services Agreement, all rights relating to any Intellectual Property
Rights of Seller or any of its Subsidiaries (including Seller’s name);

(x) except to the extent described in Section 2.01(a)(iii) or 2.01(a)(iv), all
cash, cash equivalents and bank accounts or similar cash items, or prepaid
expenses of Seller and its Subsidiaries (whether or not reflected on the books
of Seller or its Subsidiaries as of the Closing Date);

(xi) all stock or other equity interests in any Person;

(xii) all records prepared in connection with the sale of the Business to
Purchaser;

(xiii) except as expressly provided herein, any asset related to or set aside to
fund any employee benefit plan, program, arrangement, agreement or commitment;
and

(xiv) any assets set forth in Section 2.01(b)(xiv) of the Seller Disclosure
Schedule.

(c) Subject to the terms and conditions hereof, Seller and Purchaser shall, or
shall cause their respective Subsidiaries to, enter into such agreements or
instruments (the “Foreign Acquisition Agreements”) providing for the sale,
transfer, assignment or other conveyance of any Assets located outside the
United States as, pursuant to requirements of applicable local Law, would be
required or advisable to be documented separately from this Agreement, which
Foreign Acquisition Agreements shall be negotiated in good faith between Seller
and Purchaser, but in all events shall be consistent with the terms of this
Agreement.

(d) Subject to Sections 5.03 and 5.10, Seller shall have the right to retain,
following the Closing Date, copies of any book, record, literature, list and any
other written or recorded information constituting Assets to which Seller in
good faith determines it is reasonably likely to need access for bona fide
business or legal purposes relating to pre-Closing Liabilities or the operation
of businesses of the Seller other than the Business.

SECTION 2.02. Assumption of Assumed Liabilities; Retention of Retained
Liabilities.

(a) As of 12:01 a.m. on the Closing Date, Purchaser shall (or shall cause one or
more of its wholly owned Subsidiaries designated by Purchaser not less than 5
Business Days prior to the Closing Date to) assume and become obligated to pay,
perform and discharge when due, the following Liabilities, whether accrued or
arising before, on or after the Closing Date (such Liabilities, the “Assumed
Liabilities”):

(i) all Liabilities relating to the Assets or the Business to the extent arising
from or relating to any event, circumstance or condition occurring on or after
the Closing Date;

 

14



--------------------------------------------------------------------------------

(ii) all Liabilities under the Assumed Contracts and the Shared Contracts,
excluding any liability or obligation relating to or arising out of such Assumed
Contracts or Shared Contracts, as applicable, as a result of (A) any breach of
such Assumed Contracts or Shared Contracts occurring prior to the Closing Date,
or (B) any violation of law, breach of warranty, tort or infringement occurring
prior to the Closing Date;

(iii) all accounts payable and accrued expenses of the Business not related to
an Assumed Contract or a Shared Contract, to the extent reflected on the Closing
Statement;

(iv) all Liabilities relating to Transferred Employees that are to be assumed by
Purchaser pursuant to Article VI;

(v) all product liability, professional liability or any other claims arising
out of the sale and/or use of products or services sold following the Closing in
connection with the Business (regardless of when manufactured or provided);

(vi) subject to Section 6.01(e), (x) all amounts that become payable pursuant to
and in accordance with each Change of Control Agreement and (y) bonus payments
to the Transferred Employees identified on Section 2.02(a)(vi) of the Seller
Disclosure Schedule to the extent such bonus payments become payable to such
Transferred Employees following the Closing under the terms of the VeriSign
Performance Plan; and

(vii) all Liabilities identified in Section 2.02(a)(vii) of the Seller
Disclosure Schedule.

(b) Seller or the relevant Subsidiary shall retain, and shall be fully
responsible for paying, performing and discharging when due, and Purchaser shall
not assume or have any responsibility for, any Liabilities of Seller and its
Subsidiaries other than the Assumed Liabilities (the “Retained Liabilities”),
including the following:

(i) any Liability arising out of or relating to the Excluded Assets;

(ii) any of Seller’s Liabilities for expenses and fees incident to or arising
out of the negotiation, preparation, approval or authorization of this Agreement
or the consummation (or preparation for the consummation) of the transactions
contemplated hereby (including all attorneys’, accountants and brokerage fees,
but not including any transfer Taxes, which shall be governed by Section 7.01);

 

15



--------------------------------------------------------------------------------

(iii) any Liability related to any Employee (including, but not limited to, any
retention, stay bonus or similar agreements entered into prior to the Closing
Date in connection with or related to the transactions contemplated hereby),
except to the extent such liability relates to a Transferred Employee and is
expressly assumed by the Purchaser pursuant to Article VI;

(iv) any obligation or liability under any intercompany accounts payable to or
intercompany obligations among the Seller and its Affiliates, including those
relating to the Business, except as provided in the Ancillary Agreements;

(v) any obligation or liability for any Taxes related to the Business or the
Assets for periods (or portions thereof) ending before the Closing Date (which,
in the case of a Straddle Period, shall be allocated in accordance with
Section 7.03);

(vi) any Liability in respect of indebtedness of the Seller, except for trade
debt relating to Assumed Contracts;

(vii) Liabilities with respect to being a member or part of Seller’s control
group or affiliated group, or by virtue of being owned or controlled by Seller,
under ERISA, or with respect to discrimination, wrongful termination or other
employee claims, the underlying facts of which relate primarily to the
pre-Closing period;

(viii) any of Seller’s liabilities or obligations which Purchaser may become
liable for as a result of or in connection with the failure by Purchaser or
Seller to comply with any bulk sales or bulk transfers laws or as a result of
any “de facto merger” or “successor-in-interest” theories of liability, to the
extent that any such noncompliance results in Purchaser assuming any Liability
not set forth in Section 2.02(a); and

(ix) any of Seller’s Liabilities not otherwise referred to in this
Section 2.02(b) relating to any legal action, proceeding, claim or investigation
arising out of or in connection with Seller’s or any of its Subsidiary’s conduct
of the Business prior to the Closing Date, any other conduct of Seller, Seller’s
officers, directors, employees, consultants, agents or advisors in each case
other than Assumed Liabilities.

For purposes of this Section 2.02(b), “Seller” shall be deemed to include all
Affiliates and Subsidiaries of Seller and any predecessors to Seller and any
Person with respect to which Seller is a successor-in-interest (including by
operation of law, merger, liquidation, consolidation, assignment, assumption or
otherwise). Seller hereby acknowledges that it is retaining the Retained
Liabilities.

 

16



--------------------------------------------------------------------------------

SECTION 2.03. Purchase Price; Allocation of Purchase Price.

(a) Subject to the terms and conditions of this Agreement, in consideration of
the transfer of Assets under Section 2.01, Purchaser on its own behalf and, as
applicable, as agent for its designated Subsidiaries, shall (i) assume and
become obligated to pay, perform and discharge the Assumed Liabilities and
(ii) pay to Seller an amount of cash (the “Purchase Price”) equal to
U.S.$230,000,000 (the “Base Purchase Price”), as adjusted in accordance with
Sections 2.03(c) and 2.04(b).

(b) For purposes of determining the amount of cash to be paid as the Estimated
Purchase Price by Purchaser to Seller at the Closing pursuant to Section 2.07,
Seller shall prepare and deliver, not less than five Business Days before the
Closing Date, a good faith estimate of the Working Capital as of the Closing
Date (such estimated amount, the “Estimated Working Capital”), which shall be
reasonably acceptable to the Purchaser.

(c) As used in this Agreement, the “Estimated Purchase Price” shall mean an
amount equal to the Base Purchase Price plus an amount equal to the Estimated
Working Capital Adjustment (which may be positive or negative).

(d) The Purchase Price and the Assumed Liabilities shall be allocated among the
Assets in accordance with their fair market values as mutually determined by
Purchaser and Seller (the “Allocation Schedule”) for all Tax purposes, including
for purposes of Section 1060 of the Code and the Treasury Regulations
thereunder. Seller and Purchaser will use commercially reasonable efforts to
agree on a final Allocation Schedule within 30 days after the final Purchase
Price and the Assumed Liabilities have been finalized pursuant to Section 2.04.
The procedures set forth in Sections 2.04(c), (d) and (e), including the use of
an Accounting Arbitrator, shall govern any dispute and the resolution thereof
with respect to the final Allocation Schedule. Any subsequent allocation
necessary as a result of an adjustment to the consideration to be paid hereunder
shall be determined by Seller and Purchaser in a manner consistent with the
Allocation Schedule. For all Tax purposes, Purchaser and Seller agree (i) to
report, and cause their respective Subsidiaries to report, the transactions
contemplated by this Agreement in a manner consistent in all respects with the
final Allocation Schedule, which shall be binding upon Purchaser and Seller and
their respective Subsidiaries and (ii) not to take any position inconsistent
therewith in any Tax Return, Tax filing (including filings required under
Section 1060 of the Code), audit, refund claim or otherwise.

SECTION 2.04. Purchase Price Adjustment.

(a) The Purchase Price shall be adjusted after the Closing in accordance with
this Section 2.04 based upon the Working Capital as of the Closing Date (the
“Final Working Capital”). For purposes hereof, the statement of the Final
Working Capital, together with the calculation of the Purchase Price pursuant to
this Section 2.04, shall be referred to as the “Closing Statement.”

 

17



--------------------------------------------------------------------------------

(b) If (i) the Purchase Price Adjustment as finally determined in accordance
with this Section 2.04 is greater than zero, Purchaser shall pay to Seller the
Purchase Price Adjustment or (ii) the Purchase Price Adjustment as finally
determined in accordance with this Section 2.04 is less than zero, Seller shall
pay to Purchaser the Purchase Price Adjustment, in either case by wire transfer,
within three Business Days after the final determination of the Purchase Price,
of immediately available U.S. Dollar funds to an account designated by the party
receiving payment, plus interest on such amount accrued from the Closing Date to
the date of such payment at the prime rate applicable from time to time as
announced by Citibank, N.A.

(c) As promptly as practicable (and in any event within 75 days after the
Closing), Purchaser shall prepare and deliver to Seller the Closing Statement
prepared in accordance with this Section 2.04. If Seller disagrees with the
determination of the Closing Statement, Seller shall notify Purchaser of such
disagreement within 30 days after delivery of the Closing Statement (such
notice, the “Disagreement Notice”). The Disagreement Notice shall set forth, in
reasonable detail, any disagreement with, and any requested adjustment to, the
Closing Statement. Matters as to which Seller may submit disagreements (and the
Disagreement Notice) shall be limited to whether the Closing Statement delivered
by Purchaser was calculated in accordance with US GAAP and prepared on the basis
of, and using the same accounting principles, methodologies and policies
reflected in, Exhibit I, and Seller shall not be entitled to submit
disagreements on any other basis (including as to whether such principles,
methodologies and policies are or were appropriate). If Seller fails to deliver
the Disagreement Notice by the end of such 30-day period, Seller shall be deemed
to have accepted the Closing Statement delivered by Purchaser. Matters included
in the calculations in the Closing Statement to which Seller does not object in
the Disagreement Notice shall be deemed accepted by Seller and shall not be
subject to further dispute or review. During the period prior to Seller’s
delivery of any Disagreement Notice, Seller shall have reasonable access to all
documents, schedules and workpapers used by Purchaser in the preparation of the
Closing Statement. Purchaser and Seller shall negotiate in good faith to resolve
any such disagreement with respect to the Closing Statement, and any resolution
agreed to in writing by Purchaser and Seller shall be final and binding upon the
parties.

(d) If Purchaser and Seller are unable to resolve any disagreement as
contemplated by paragraph (c) of this Section 2.04 within 30 days after delivery
of a Disagreement Notice by Seller, Purchaser and Seller shall jointly select a
partner at a mutually agreeable accounting firm to resolve such disagreement. If
Purchaser and Seller are unable to reach agreement on the identity of such a
partner within 20 days after the expiration of such 30-day period, either party
may request that a partner at a nationally recognized accounting firm be
appointed by the American Arbitration Association. The individual so selected
shall be referred to herein as the “Accounting Arbitrator.” The Accounting
Arbitrator shall determine, based solely on the provisions of this Agreement and
the presentations by Purchaser and Seller and their respective representatives,
and not by independent review, the appropriate amount, inclusion or omission of
the items and amounts set forth in the Closing Statement as to which Purchaser
and Seller have not resolved a disagreement identified in the Disagreement
Notice (and only such matters). In resolving any such disputed item, the
Accounting Arbitrator shall not assign a value to any item greater than the
greatest value for such item claimed by either party or less than the smallest
value for such item claimed by either party. Purchaser and Seller shall use
commercially reasonable efforts to cause the Accounting Arbitrator to deliver to
the parties, as promptly as practicable (and in no event

 

18



--------------------------------------------------------------------------------

later than 30 days after his or her appointment), a written report setting forth
the resolution of any such disagreement determined in accordance with the terms
of this Agreement. Such report shall be final and binding upon the parties. In
the event the Accounting Arbitrator concludes that Seller was correct as to a
majority (by dollar amount) of the disputed items, then Purchaser shall pay the
Accounting Arbitrator’s fees, costs and expenses. In the event the Accounting
Arbitrator concludes that Purchaser was correct as to a majority (by dollar
amount) of the disputed items, then Seller shall pay the Accounting Arbitrator’s
fees, costs and expenses.

(e) Purchaser and Seller agree that any payments made pursuant to this
Section 2.04 shall be allocated in a manner consistent with the allocation
referred to in Section 2.03(d).

SECTION 2.05. Closing. Subject to the terms and conditions of this Agreement,
the sale and purchase of the Assets and the assumption of the Assumed
Liabilities, all as contemplated hereby, shall take place at a closing (the
“Closing”) to be held at 11:00 AM, Eastern time, on the first Business Day that
is (a) two Business Days following the satisfaction or waiver of all of the
conditions to the obligations of the parties set forth in Article VIII (other
than conditions to be satisfied at the Closing, but subject to the waiver or
fulfillment of those conditions) or (b) the date that is mutually agreed upon in
writing by Seller and Purchaser (the day on which the Closing takes place being
the “Closing Date”), at such place as Seller and Purchaser may mutually agree
upon in writing.

SECTION 2.06. Closing Deliveries by Seller. At the Closing, Seller shall deliver
or cause to be delivered to Purchaser:

(a) a counterpart of each of the Ancillary Agreements, executed by each of
Seller and its Subsidiaries that is a party thereto, to the extent not delivered
prior to the Closing;

(b) a non-foreign affidavit dated as of the Closing Date and in the form and
substance required under the Treasury Regulations issued pursuant to
Section 1445(b) of the Code so that Purchaser is not obligated to withhold any
portion of the Purchase Price thereunder; and

(c) any other documents required pursuant to this Agreement or reasonably
requested by Purchaser.

SECTION 2.07. Closing Deliveries by Purchaser. At the Closing, Purchaser shall
deliver or cause to be delivered to Seller:

(a) a counterpart of each of the Ancillary Agreements, executed by each of
Purchaser and its Subsidiaries that is a party thereto, to the extent not
delivered prior to the Closing;

(b) the Estimated Purchase Price by wire transfer in immediately available
funds, to an account or accounts designated at least two Business Days prior to
the Closing Date by Seller in a written notice to Purchaser; and

 

19



--------------------------------------------------------------------------------

(c) any other documents required pursuant to this Agreement or reasonably
requested by Seller.

SECTION 2.08. Accounting. To the extent that, after the Closing Date,
(a) Purchaser or any of its Subsidiaries receives any payment or instrument that
is for the account of Seller or any of its Subsidiaries according to the terms
of this Agreement, Purchaser shall promptly deliver such amount or instrument to
Seller, and (b) Seller or any of its Subsidiaries receives any payment or
instrument that is for the account of Purchaser or any of its Subsidiaries
according to the terms of this Agreement, Seller shall promptly deliver such
amount or instrument to Purchaser.

SECTION 2.09. Nonassignable Assets.

(a) Nothing in this Agreement, nor the consummation of the transactions
contemplated hereby, shall be construed as an attempt or agreement to assign or
transfer any Asset (including any Assumed Contract or Shared Contract) to
Purchaser which by its terms or by Law is nonassignable without a Consent (a
“Nonassignable Asset”), unless and until such Consent shall have been obtained.
Seller shall advise Purchaser in writing at least five (5) Business Days prior
to the Closing (a) of any Material Contract with a Material Customer that in the
most recent fiscal year of Seller resulted in, or is required by its terms in
the future to result in, the payment or receipt by the Business of more than
$100,000 per annum in the aggregate with respect to which a Consent of the
counterparty is required for assignment and (b) if, to the Knowledge of any of
the individuals listed in Part 1 of Section 1.01(a)(iv) of the Seller Disclosure
Schedule, Seller has received written notice by letter, facsimile or email that
such Material Customer will not agree to the assignment of any Material Contract
described in clause (a) to Purchaser hereunder at the Closing. To the extent
permitted by applicable Law and by the terms of the applicable Nonassignable
Asset, such Nonassignable Asset shall be held, as of and from the Closing Date,
by Seller (or the relevant Subsidiary of Seller) for the benefit and burden of
Purchaser and the covenants and obligations thereunder shall be fully performed
by Purchaser on Seller’s (or such Subsidiary’s) behalf and all rights and
Liabilities existing thereunder shall be for Purchaser’s account. For the
avoidance of doubt, the designation of an Asset as a Nonassignable Asset does
not render it an Excluded Asset.

(b) To the extent permitted by applicable Law and by the terms of the applicable
Nonassignable Asset, Seller and Purchaser shall take, or cause to be taken, such
actions as the other party may reasonably request that are required to be taken
or appropriate in order to provide Purchaser with the benefits and burdens of
the Nonassignable Assets. Seller shall promptly pay over to Purchaser the net
amount (after de minimis reasonable administrative expenses and an adjustment
for Taxes placing each party as nearly as possible in the same position as if
the Nonassignable Asset had been transferred to Purchaser on the Closing Date),
of all payments received by it (or such Subsidiary) in respect of all
Nonassignable Assets and Purchaser shall indemnify Seller (or such Subsidiary)
for all Losses attributable to Seller’s (or such Subsidiary’s) holding of all
Nonassignable Assets.

(c) Nothing in this Section 2.09 shall require Seller or any of its Subsidiaries
to renew any Nonassignable Asset that is an Assumed Contract or a Shared
Contract. In addition, Seller (or the applicable Subsidiary of Seller) shall
have the right, any time after the

 

20



--------------------------------------------------------------------------------

six-month anniversary of the Closing Date, upon no less than 10 Business Days’
advance written notice to Purchaser, to exercise any right to terminate any
Nonassignable Asset that is an Assumed Contract or a Shared Contract.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

For purposes of the representations and warranties of Seller contained herein,
other than Section 3.05, disclosure in any section of the Seller Disclosure
Schedule of any facts or circumstances shall be deemed to be adequate response
and disclosure of such facts or circumstances with respect to all
representations or warranties by Seller calling for disclosure of such
information, whether or not such disclosure is specifically associated with or
purports to respond to one or more of such representations or warranties, to the
extent a matter is disclosed in such a way as to make its relevance to such
other representation or warranty readily apparent. The inclusion of any
information in any section of the Seller Disclosure Schedule or other document
delivered by Seller pursuant to this Agreement shall not be deemed to be an
admission or evidence of the materiality of such item, nor shall it establish a
standard of materiality for any purpose whatsoever.

Except (a) as set forth in the Seller Disclosure Schedule, (b) as disclosed in,
or as readily apparent from, the face of the Financial Information, or (c) to
the extent relating solely to the Excluded Assets or the Retained Liabilities,
Seller represents and warrants to Purchaser as follows.

SECTION 3.01. Organization and Good Standing. Seller, and each of its
Subsidiaries that is or will be a party to any of the Ancillary Agreements, is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Seller and each such Subsidiary is duly licensed or qualified to do
business in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary,
except to the extent that the failure to be so licensed or qualified would not,
individually or in the aggregate, have a Material Adverse Effect or a materially
adverse effect upon Seller’s or such Subsidiaries’ ability to carry out its
obligations under, and to consummate the transactions contemplated by, this
Agreement and the Ancillary Agreements.

SECTION 3.02. Authority. Seller, and each of its Subsidiaries that is or will be
a party thereto, has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a signatory and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance by Seller and each such Subsidiary of this Agreement and each
Ancillary Agreement to which it is or will be a signatory has been duly
authorized by all requisite corporate action on the part of Seller and each such
Subsidiary, and no other proceedings on the part of Seller or any of its
Subsidiaries are necessary to authorize the execution, delivery or performance
of this Agreement. This Agreement has been, and upon execution of each Ancillary
Agreement each such Ancillary Agreement will be, duly executed and delivered by
Seller and each such Subsidiary that is or will be a party thereto

 

21



--------------------------------------------------------------------------------

and (assuming due authorization, execution and delivery by Purchaser and, if
applicable in the case of the Ancillary Agreements, by each Subsidiary of
Purchaser that is or will be a party thereto) this Agreement constitutes, and
each Ancillary Agreement to which Seller or any such Subsidiary is or will be a
party constitutes or, when so executed and delivered, will constitute, a legal,
valid and binding obligation of Seller and each such Subsidiary, enforceable
against Seller and each such Subsidiary in accordance with its terms, subject
only to the effect, if any, of (a) applicable bankruptcy and other similar Laws
affecting the rights of creditors generally and (b) Laws governing specific
performance, injunctive relief and other equitable remedies.

SECTION 3.03. No Conflict; Consents and Approvals. Subject to the filing by
Seller of reports under the Exchange Act and as contemplated by the rules of
Nasdaq and to the requirements of the HSR Act and any filings or applications
required under the Laws of any non-U.S. jurisdiction, including the European
Union or any nation thereof, (a) the execution and delivery by Seller or, if
applicable in the case of the Ancillary Agreements, any of its Subsidiaries, of
this Agreement and the Ancillary Agreements to which it is or will be a party,
(b) the consummation by Seller or any such Subsidiary of the transactions
contemplated hereby or thereby and (c) the compliance by Seller or any such
Subsidiary with any of the provisions hereof or thereof, do not and will not:

(i) conflict with, or result in the breach of, any provision of the certificate
of incorporation or by-laws or other organizational documents of Seller or any
such Subsidiary;

(ii) require Seller or any such Subsidiary to make any filing with, or obtain
any Consent;

(iii) conflict with, violate or result in the breach by Seller or any such
Subsidiary of any applicable Law;

(iv) after the giving of notice, or the lapse of time or otherwise, conflict
with, violate, result in the breach or termination of or constitute a default
under, or give any party the right to terminate, amend, modify, abandon, cancel
or refuse to perform under, or accelerate or modify the time within which or the
terms under which any duties or obligations are to be performed by the Seller or
any rights or benefits are to be received by any Person under, any Assumed
Contract or Shared Contract (except Nonassignable Assets); or

(v) result in the creation of any Lien (other than any Permitted Lien or any
Lien created by or through Purchaser) upon any of the Assets;

except, in the case of clauses (ii), (iii) and (iv), for such matters that
individually or in the aggregate, would not have a Material Adverse Effect or a
material adverse effect upon Seller’s or any such Subsidiary’s ability to carry
out its respective obligations under, and to consummate the transactions
contemplated by, this Agreement and the Ancillary Agreements.

 

22



--------------------------------------------------------------------------------

SECTION 3.04. Financial Information.

(a) Seller has provided Purchaser with the audited adjusted financial
information relating to the Business set forth in Part I of Section 3.04 of the
Seller Disclosure Schedule (the “Audited Financial Information”). The Audited
Financial Information is accurate and complete in all material respects and has
been prepared in good faith on the bases described therein using the financial
books and records maintained by Seller for the Business, in each case as of the
dates and for the periods presented therein and except as otherwise described in
Part II of Section 3.04 of the Seller Disclosure Schedule. The Audited Financial
Information (a) has been prepared in accordance with US GAAP and (b) fairly
presents, in all material respects, the financial condition of the Business as
of the date thereof and the operating results of the Business for the periods
covered thereby. The Audited Financial Information reflects the historical
operation of the Business (including the Overhead and Shared Services and the
Excluded Assets) for the periods specified therein.

(b) Seller has provided Purchaser with the unaudited adjusted financial
information relating to the Business set forth in Part III of Section 3.04 of
the Seller Disclosure Schedule (the “Unaudited Financial Information” and,
together with the Audited Financial Information, the “Financial Information”).
The Unaudited Financial Information has been prepared in good faith on the bases
described therein using the financial books and records maintained by Seller for
the Business and represents Seller’s good faith estimate of the balance sheet
accounts and results of operations data set forth therein for the Business as if
the Business had been held and operated on a stand-alone basis, in each case as
of the dates and for the periods presented therein and except as otherwise
described in Part IV of Section 3.04 of the Seller Disclosure Schedule. The
Unaudited Financial Information (a) has been prepared in accordance with
US GAAP, consistently applied, and (b) fairly presents, in all material
respects, the financial condition of the Business as of the date thereof and the
operating results of the Business for the periods covered thereby, subject to
the following qualifications: (i) the absence of footnote disclosure, (ii) the
absence of changes resulting from customary year-end adjustments, (iii) the
absence of adjustments to the fair value of assets and any goodwill impairment
that may result from the application of Statement of Financial Accounting
Standards (“SFAS”) No. 157, “Fair Value Measurements” and SFAS No. 142,
“Goodwill and Other Intangible Assets”, (iv) the fact that allocations for costs
related to the Business (including Overhead and Shared Services) are preliminary
and may be subject to further adjustment, (v) the absence of provision for Taxes
and (vi) the absence of remeasurement of deferred Tax assets and income Taxes
payable subsequent to the last period end date included in the Audited Financial
Information. The Unaudited Financial Information reflects the historical
operation of the Business (including the Overhead and Shared Services and the
Excluded Assets) for the periods specified therein.

(c) Except as set forth on Section 3.04 of the Seller Disclosure Schedule, the
Assumed Liabilities do not include any Liability that would have been required
by US GAAP to be reflected in, reserved against, or otherwise described in a
balance sheet of the Business on a stand alone basis as of the Closing Date,
other than Liabilities (i) that were incurred after December 31, 2007 in the
ordinary course of business (excluding liability for breach of contract,
infringement, or tort) and would not have a Material Adverse Effect or (ii) that
were disclosed or reserved against in the Financial Information.

 

23



--------------------------------------------------------------------------------

(d) The Assets do not include (i) any, or any agreement to acquire, equity
securities or other securities of any Person or any direct or indirect equity or
ownership interest in any other business, and (ii) any obligations to
repurchase, redeem or otherwise acquire any capital stock or other securities of
any Person.

SECTION 3.05. Absence of Certain Changes or Events. Except as contemplated by
this Agreement or set forth in Section 3.05 of the Seller Disclosure Schedule,
since December 31, 2007, (a) Seller has conducted the Business only in the
ordinary course of business consistent with past practice, (b) the Business has
not suffered any Material Adverse Effect and no event has occurred or
circumstance exists that would be reasonably expected to result in a Material
Adverse Effect, (c) the Business has not suffered any damage, destruction or
casualty loss to any individual tangible asset (including any tangible Asset) in
excess of $100,000, whether or not covered by insurance; (d) the Business has
not suffered any damage, destruction or casualty loss to its tangible assets
(including the tangible Assets) in excess of $1,000,000, in the aggregate,
whether or not covered by insurance and (e) there has not been any action by
Seller or any of its Affiliates that, if taken after the date hereof, would
constitute a breach of Seller’s obligations under Section 5.01.

SECTION 3.06. Absence of Litigation. Except as set forth in Section 3.06 of the
Seller Disclosure Schedule, there are no material Actions pending or, to the
Knowledge of Seller, threatened against Seller or any of its Subsidiaries, the
Business or the Assets, or which would reasonably be expected to impede or delay
in any material respect the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements in accordance with the terms hereof
or thereof. The Business is not subject to any material Governmental Order.

SECTION 3.07. Compliance with Laws.

(a) The Seller and its Subsidiaries have complied in all material respects with
all Laws applicable to the operation of the Business. No investigation or review
by any Governmental Authority is pending, or, to the Knowledge of the Seller,
has been threatened in a writing delivered to Seller or any of its Subsidiaries,
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Seller holds all material Permits necessary to carry on
the Business as it is currently conducted, all of which are in full force and
effect. Seller is in compliance in all material respects with the terms and
conditions of such material Permits, and has not received notice of any claimed
or purported default under any Permit, except for any such default or failure to
so comply that, individually or in the aggregate, would not have a Material
Adverse Effect. There are no proceedings pending, or, to the Knowledge of
Seller, threatened, to cancel, modify or change any such material Permit, except
for normal expirations in accordance with the terms thereof or applicable Laws
(and with respect to which the Seller has applied, or will timely apply, for
renewals or replacements).

(b) The Business offers no product or service requiring it to obtain any
material Permit from the Federal Communications Commission, any state public
service or utility commission, or any foreign telecommunications regulatory
authority (collectively “Communications Regulatory Authorities”), and no consent
from any Communications Regulatory Authority is required in connection with the
transactions contemplated by this Agreement.

 

24



--------------------------------------------------------------------------------

SECTION 3.08. Ownership of the Assets.

(a) The Assets, together with the rights of Purchaser under this Agreement and
the Intellectual Property License Agreement and the Transition Services
Agreement, include all assets, properties and rights (other than Overhead and
Shared Services) necessary and sufficient to provide the products and services
offered by, and to conduct, the Business substantially in the manner and to the
extent currently conducted.

(b) Seller or one of its Subsidiaries holds good and valid title to or has a
valid leasehold interest or license in all of the Assets free and clear of any
and all Liens, except for Permitted Liens.

(c) All material tangible Assets are in satisfactory operating condition for the
uses to which they are being put, subject to ordinary wear and tear and ordinary
maintenance requirements.

SECTION 3.09. Real Property.

(a) Section 3.09(a) of the Seller Disclosure Schedule sets forth the address of
each Leased Real Property, and a true and complete list of all Real Property
Leases for such Leased Real Property. Seller has delivered to Purchaser a true
and complete copy of each Real Property Lease (including all amendments,
extensions, renewals, guaranties and other agreements with respect thereto).
Except as set forth on Section 3.09(a) of the Seller Disclosure Schedule, with
respect to each Real Property Lease, (i) the subject Leased Real Property is
leased by Seller or one or more of its Subsidiaries free and clear of all Liens
on Seller’s or Seller’s Subsidiary’s leasehold interest, as applicable, except
Permitted Liens or as specified in such Real Property Lease as made available to
Purchaser before the date hereof; (ii) such Real Property Lease is legal, valid,
binding, enforceable and in full force and effect; (iii) neither the Seller or
Subsidiary or any other party to the Real Property Lease is in material breach
or default under such Real Property Lease, and, to the Knowledge of Seller, no
event has occurred or circumstance exists which, with the delivery of notice,
passage of time, or both, would constitute a material breach or default, or
permit termination, modification, or acceleration of rent under such Real
Property Lease; and (iv) neither Seller nor any of its Subsidiaries owes any
brokerage commissions or finder’s fees with respect to such Real Property Lease.

(b) Except for Permitted Liens,

(i) neither Seller nor any of its Subsidiaries has made any other agreement to
lease, sell, mortgage or otherwise encumber the Owned Real Property (or any
portion thereof) or given any Person an option to purchase or rights of first
refusal over the Owned Real Property (or any portion thereof);

 

25



--------------------------------------------------------------------------------

(ii) Seller or one of its Subsidiaries has good fee simple title to the Owned
Real Property and none of the Owned Real Property is subject to any Lien; and

(iii) Neither Seller nor any of its Subsidiaries is a party to any agreement or
option to purchase any Owned Real Property or Leased Real Property or interest
therein.

(c) To Seller’s Knowledge, all buildings, structures, improvements, fixtures,
building systems and equipment, and all components thereof, included in the
Owned Real Property are in satisfactory condition for the operation of the
Business.

(d) This Section 3.09 and Section 3.11(c) contain the only representations in
this Article III pertaining to Owned Real Property and Real Property Leases.

SECTION 3.10. Employee Matters.

(a) There is not currently existing or, to Seller’s Knowledge, threatened, any
labor strike, slowdown, work stoppage or lockout against or affecting the
Business, nor has there been any such activity within the past 24 months, except
as would not individually or in the aggregate, have a Material Adverse Effect.
The Transferred Employees are not subject to any collective bargaining
agreement, nor has the Seller experienced any union organizing attempt within
the past 24 months by the Transferred Employees.

(b) Seller and each of its Subsidiaries have complied in all material respects
with all applicable Laws in any way relating to the employment of the Employees.

(c) Section 3.10(c) of the Seller Disclosure Schedule sets forth, as of the date
hereof, a complete list of all collective bargaining or other collective labor
agreements which govern the terms and conditions of employment of any Employee.
To Seller’s Knowledge, (i) no petition has been filed or proceedings instituted
by a union, collective bargaining agent, Employee or group of Employees with any
Governmental Authority seeking recognition of or as a bargaining representative
with respect to any Employees, and (ii) none of Seller, any Subsidiary of Seller
or any labor union or other bargaining representative is seeking to establish a
collective bargaining relationship with respect to Employees or is otherwise
engaged in or seeking to be engaged in collective bargaining with respect to
Employees.

(d) There are no Actions relating to employment or labor Laws pending or, to
Seller’s Knowledge, threatened in writing, against Seller or any Subsidiary of
Seller and brought by or on behalf of any Employee or group of Employees that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

SECTION 3.11. Environmental Matters.

(a) Seller, with respect to the Assets and the Business, has complied and is in
compliance with Environmental Laws and has obtained and has been in compliance
with all Environmental Permits.

(b) There are no Actions, Governmental Orders or claims relating to the Business
or the Assets pending or, to the Knowledge of Seller, threatened against Seller
or any of its Subsidiaries regarding any actual or alleged violation of, or
Liabilities under, any Environmental Laws relating to the Business or the Assets
and, except as set forth in Section 3.11 of the Seller Disclosure Schedule,
Seller has not received any notice, report or other information regarding any
violation of, or any Liability (contingent or otherwise) under any Environmental
Law with respect to the Business or the Assets.

(c) Neither Seller nor any of its Subsidiaries or Affiliates, with respect to
the Assets and the Business, have treated, stored, disposed of, arranged for or
permitted the disposal of, transported, handled, released, or exposed any Person
to any substance, and no substances or Hazardous Materials are present at, on or
under any real property now associated with the Business, including the Owned
Real Property, that are reasonably anticipated to result in any current or
future Liabilities or any current or future obligations for investigation or
remediation of Purchaser or Seller or any of its Subsidiaries pursuant to
Environmental Laws.

(d) Neither Seller nor any of its Subsidiaries, with respect to the Assets and
the Business, has assumed, undertaken, or provided an indemnity with respect to
any Liabilities of any other Person relating to any Environmental Law.

(e) Seller has provided to Purchaser copies of all material environmental
reports, audits, assessments, investigations, and any other environmental
documents in its possession, relating to the Assets or the Business.

(f) There are no Liabilities under Environmental Laws with respect to the Assets
or the Business arising out of facts and circumstances existing before the
Closing Date.

(g) Notwithstanding anything in this Article III to the contrary, none of the
representations and warranties in this Article III other than this Section 3.11
shall relate to environmental matters.

SECTION 3.12. Contracts.

(a) With respect to every Contract, except purchase orders and invoices and any
third-party or intercompany agreements related to Overhead and Shared Services,
that (i) in the most recent fiscal year of Seller resulted in, or is required by
its terms in the future to result in, the payment or receipt by the Business of
more than $400,000 per annum in the aggregate, (ii) relates to a Material
Customer or a Material Vendor, (iii) was entered into by Seller or a Subsidiary
of Seller with an Employee and provides for (A) an annual base salary in excess
of $150,000, (B) a period of notice of termination that is more than 30 days, or
(C) an aggregate severance payment of more than $200,000 pursuant to the
specific terms of

 

27



--------------------------------------------------------------------------------

such agreement (excluding any statutory rights of the Employee), (iv) materially
restricts the Business from engaging in any business activity or in any
geographic area or granting any exclusive distribution or other exclusive
rights, (v) relates to settlement, conciliation and other similar agreements
relating to actual or threatened Actions, the performance of which will involve
payment on or after the Closing Date of consideration in excess of $200,000 or
will, on or after the Closing Date impose (or continue to impose) any injunctive
or similar equitable relief on the Business or the Assets, (vi) grants to or
from Seller or any of its Subsidiaries any license or right to use any
Transferred Intellectual Property that is material to the conduct of the
Business, other than any such license entered into in the ordinary course of
business, (vii) is material to the performance of the Seller’s and its
Subsidiaries’ network operations related primarily or exclusively to the
Business or (viii) requires capital expenditures in excess of $250,000 and is
not fully performed as of the date of this Agreement (the Contracts described in
clauses (i) through (viii) and in existence on the date hereof are collectively
referred to as the “Material Contracts”), (x) Seller and its Subsidiaries have
performed their obligations under each Material Contract in all material
respects and are not in material breach or default thereunder, (y) neither
Seller nor any of its Subsidiaries has waived any of its material rights under
any of the Material Contracts or modified any of the material terms thereof and
(z) to the Knowledge of Seller, no other party to any Material Contract is in
breach or default in any material respect thereunder.

(b) Each Material Contract is legal, valid, binding, in full force and effect
and enforceable, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization or similar laws
affecting creditors’ rights generally or by general equitable principles
relating to enforceability.

(c) Section 3.12(c) of the Seller Disclosure Schedule sets forth (i) each
Material Customer and (ii) each Material Vendor. To the Knowledge of the Seller,
since January 1, 2008, neither Seller nor any of its Subsidiaries has received
any written notice from any customer set forth on Section 3.12(c) of the Seller
Disclosure Schedule to the effect that (i) there has been any material problem
with the service Seller or its Subsidiaries provide to any such customer
concerning the Business and (ii) any such customer will or intends to terminate
or fail to renew any Material Contract (but excluding any such Material Contract
that was renewed following such notice); provided, that for the purposes of
clause (ii) of this Section 3.12(c), written notice must be in the form of a
letter or facsimile signed by an authorized representative of such Material
Customer. To the Knowledge of the Seller, since January 1, 2008, neither the
Seller nor any of its Subsidiaries has received any written notice from any
vendor set forth on Section 3.12(c) of the Seller Disclosure Schedule to the
effect that such vendor will or intends to terminate or fail to renew any
Material Contract; provided, that any such written notice must be in the form of
a letter or facsimile signed by an authorized representative of such Material
Customer.

(d) Except as set forth on Section 3.12(d) of the Seller Disclosure Schedule,
within the past eighteen (18) months, there has not occurred with respect to the
Business or Assets (i) any material disruption to network operations or any
network outage, (ii) any material delay in implementing any planned network
build out or scheduled upgrading or maintenance activities, (iii) any material
failure to comply with any network performance standards or objectives set forth
in any material customer Contract, or (iv) any failure to

 

28



--------------------------------------------------------------------------------

correct any material network deficiency or condition of which Seller has
Knowledge that would cause or result in any of the foregoing (collectively, a
“Network Failure”), which have resulted, or would reasonably be expected to
result, in (1) the issuance of any credits by Seller or its subsidiaries that,
in the aggregate, exceed $125,000, (2) a material breach of any material
Contract with a customer or other third party or (3) the payment of any material
penalties.

SECTION 3.13. Brokers. Except for fees and commissions that will be paid by
Seller, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other similar fee or commission in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements based upon
arrangements made by or on behalf of Seller or any of its Affiliates.

SECTION 3.14. Intellectual Property.

(a) The Transferred Intellectual Property, together with the rights conferred
under the Intellectual Property License Agreement, the Transition Services
Agreement, the ATLAS License Agreement and the Assumed Contracts, includes, as
of the date hereof, all Intellectual Property Rights that are required to
conduct the Business substantially in the manner and to the extent currently
conducted (other than any Intellectual Property Rights related to Overhead and
Shared Services and the Intellectual Property Rights set forth in Section 5.12);
provided, however, that the foregoing is not a representation of
non-infringement of Intellectual Property Rights, which representation is solely
set forth in Section 3.14(d).

(b) Seller or a Subsidiary of Seller exclusively owns and has good and exclusive
title to each item of Registered Intellectual Property, and to the extent any
Transferred Intellectual Property has been obtained pursuant to an Assumed
Contract, a valid and enforceable license to use such Transferred Intellectual
Property, free and clear of any Liens. Each item of Registered Intellectual
Property is valid, subsisting and enforceable and in full force and effect.
Seller has taken commercially reasonable actions to maintain and protect the
Transferred Intellectual Property (including making filings and payments of
maintenance or similar fees for Registered Intellectual Property and protecting
trade secrets and other confidential information) and has obtained ownership, to
the extent permitted under applicable Law, of the Intellectual Property Rights
included in the Transferred Intellectual Property authored, developed or
otherwise created for Seller or a Subsidiary of Seller by its employees and
contractors. To the Knowledge of Seller, there are no oppositions,
cancellations, invalidity proceedings, interferences or re-examination
proceedings pending with respect to any Registered Intellectual Property that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(c) Section 3.14(c) of the Seller Disclosure Schedule sets forth complete and
accurate lists of all Registered Intellectual Property, identifying for each
item the owner, the patent, application, serial or registration numbers, as
applicable, and the jurisdictions where such Registered Intellectual Property is
registered or issued or where applications have been filed. Section 3.14(c) of
the Seller Disclosure Schedule sets forth a complete and accurate list of all
material Transferred Software, identifying for each item, the vendor or
developer, as applicable, from which Seller or any Subsidiary of Seller has the
right to use, such Intellectual Property.

 

29



--------------------------------------------------------------------------------

(d) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) no Action is pending or, to the Knowledge of Seller, threatened, and
neither Seller nor any Subsidiary of Seller has received written notice within
the past six (6) years, challenging the validity, enforceability, use or
ownership of the Transferred Intellectual Property or asserting that the conduct
of the Business or the use of any Transferred Intellectual Property has
infringed, misappropriated or otherwise conflicted with any Intellectual
Property right of any person, (ii) to the Knowledge of Seller, the Business is
not infringing, misappropriating or otherwise conflicting with any Intellectual
Property Rights of any third party and (iii) to the Knowledge of Seller, no
third party is infringing, misappropriating or otherwise conflicting with any
Transferred Intellectual Property.

(e) In the past two (2) years, to the Knowledge of Seller, there have not been
any incidents of data security breaches that resulted in written complaints
against or notices to Seller, or audits, proceedings or investigations conducted
or claims asserted by any other Person (including any Governmental Authority)
regarding the collection, storage or use of personal information by any Person
in connection with the Business and alleging any material violation of
applicable Law or Governmental Authority’s rules.

(f) Notwithstanding anything in this Article III to the contrary, no Section in
this Article III shall be construed to extend or modify any representation or
warranty made in this Section 3.14, or otherwise make any additional
representation or warranty, in each case with respect to ownership,
non-infringement, validity, or litigation of any Intellectual Property Rights.

SECTION 3.15. Taxes.

(a) There are no material Tax Liens on the Assets except for Liens for Taxes not
yet due and payable.

(b) With respect to the Assets or the Business, (i) no outstanding deficiency
for any material property or sales and use tax, or similar material state, local
or foreign tax, has been proposed, asserted or assessed in writing by any tax
authority against the Seller or its Subsidiaries; and (ii) no tax authority has
asserted in writing that the Seller or its Subsidiaries has failed to file any
Tax Return relating to such taxes as required under applicable law.

SECTION 3.16. Employee Benefit Matters.

(a) Each Seller Benefit Plan that is intended to be qualified within the meaning
of Section 401(a) of the Code has received a favorable determination letter to
that effect from the Internal Revenue Service, and, to the Knowledge of Seller,
nothing has occurred since the date of such letter that cannot be cured within
the remedial amendment period provided by Section 401(b) of the Code which would
prevent any such Seller Benefit Plan from remaining so qualified.

 

30



--------------------------------------------------------------------------------

(b) To the Knowledge of Sellers, the Seller Benefit Plans are in material
compliance with their terms and with applicable Law, including ERISA and the
Code and the regulations and government rulings issued thereunder.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Seller as follows:

SECTION 4.01. Organization and Good Standing. Purchaser, and each of its
Subsidiaries that is or will be a party to any of the Ancillary Agreements, is
duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Purchaser and each such Subsidiary is duly licensed or qualified to
do business in each jurisdiction in which the properties owned or leased by it
or the operation of its business makes such licensing or qualification
necessary, except to the extent that the failure to be so licensed or qualified
would not reasonably be expected to have, individually or in the aggregate, a
materially adverse effect upon Purchaser’s or such Subsidiary’s ability to carry
out its obligations under, and to consummate the transactions contemplated by,
this Agreement and the Ancillary Agreements.

SECTION 4.02. Authority. Purchaser, and each of its Subsidiaries that is or will
be a party thereto, has full power and authority to execute and deliver this
Agreement and the Ancillary Agreements to which it is or will be a signatory and
to perform its obligations hereunder and thereunder. The execution, delivery and
performance by Purchaser and each such Subsidiary of this Agreement and each
Ancillary Agreement to which it is or will be a signatory has been duly
authorized by all requisite corporate action on the part of Purchaser and each
such Subsidiary. This Agreement has been, and upon execution each Ancillary
Agreement will be, duly executed and delivered by Purchaser and each such
Subsidiary that is or will be a party thereto and (assuming due authorization,
execution and delivery by Seller and, if applicable in the case of the Ancillary
Agreements, by each Subsidiary of Seller that is or will be a party thereto)
this Agreement constitutes, and each Ancillary Agreement to which Purchaser or
any such Subsidiary is or will be a party constitutes or, when so executed and
delivered, will constitute, a legal, valid and binding obligation of Purchaser
and each such Subsidiary, enforceable against Purchaser and each such Subsidiary
in accordance with its terms, subject only to the effect, if any, of
(a) applicable bankruptcy and other similar Laws affecting the rights of
creditors generally and (b) Laws governing specific performance, injunctive
relief and other equitable remedies.

SECTION 4.03. No Conflict; Consents and Approvals. Subject to the requirements
of the HSR Act, none of (a) the execution and delivery by Purchaser or, if
applicable in the case of the Ancillary Agreements, any of its Subsidiaries, of
this Agreement and the Ancillary Agreements to which it is or will be a party,
(b) the consummation by Purchaser or any such Subsidiary of the transactions
contemplated hereby or thereby or (c) the compliance by Purchaser or any such
Subsidiary with any of the provisions hereof or thereof, as the case may be,
will:

(i) conflict with, or result in the breach of, any provision of the certificate
of incorporation or by-laws or other organizational documents of Purchaser or
any such Subsidiary;

 

31



--------------------------------------------------------------------------------

(ii) require Purchaser or any such Subsidiary to make any filing with, or obtain
any Consent from, any Governmental Authority;

(iii) conflict with, violate or result in the breach by Purchaser or any such
Subsidiary of any applicable Law; or

(iv) conflict with, violate, result in the breach or termination of or
constitute a default under, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument to which
Purchaser or any such Subsidiary is a party or signatory or by which any of
their respective properties is bound;

except for such matters that would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect upon Purchaser’s and
its Subsidiaries’ ability to carry out their respective obligations under, and
to consummate, or to impede or delay in any material respect the consummation
of, the transactions contemplated by, this Agreement and the Ancillary
Agreements.

SECTION 4.04. Absence of Litigation. There are no Actions pending or, to the
knowledge of Purchaser, threatened to which Purchaser or any of its Affiliates
or their properties or assets would be subject that, individually or in the
aggregate, would reasonably be expected to have a material adverse effect upon
Purchaser’s or its Subsidiaries’ ability to carry out their respective
obligations under, and to consummate, or to impede or delay in any material
respect the consummation of, the transactions contemplated by, this Agreement
and the Ancillary Agreements or that relate to this Agreement, any Ancillary
Agreement or the transactions contemplated hereby or thereby.

SECTION 4.05. Exclusivity of Representations and Warranties. Purchaser
acknowledges that (a) it and its representatives have been permitted full and
complete access to the books and records, facilities, equipment, contracts and
other properties and assets of the Business that it and its representatives have
desired or requested to see or review, and that it and its representatives have
had an opportunity to meet with the officers and employees of the Business to
discuss the Business and (b) except for the representations and warranties
expressly set forth in Article III or in any Ancillary Agreement (and, in the
case of clause (iii) below, the indemnification rights of the Purchaser
Indemnified Persons in Article X in respect of such representations and
warranties), (i) Purchaser has not relied on any representation or warranty from
Seller or any other Person in determining to enter into this Agreement,
(ii) neither Seller nor any other Person has made any representation or
warranty, express or implied, as to the Business (or the value or future
thereof), the Assets, the Assumed Liabilities or the accuracy or completeness of
any information regarding any of the foregoing that Seller or any other Person
furnished or made available to Purchaser and its representatives (including any
projections, estimates, budgets, offering memoranda, management presentations or
due diligence materials) and (iii) except for intentional fraud, none of Seller,
its Subsidiaries or any other Person shall have or be subject to any liability
to Purchaser or any other Person resulting from the distribution

 

32



--------------------------------------------------------------------------------

to Purchaser, or Purchaser’s use, of any such information. Without limiting the
generality of the foregoing, except as expressly set forth in the
representations and warranties in Article III and in the Ancillary Agreements
(if any), THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

SECTION 4.06. Financing.

(a) Purchaser has delivered to Seller a true and complete copy of an executed
commitment letter dated February 20, 2009 (as the same may be amended and
replaced in accordance with Section 5.14, the “Debt Commitment Letter”),
pursuant to which the lender parties thereto have committed, subject to the
terms and conditions thereof, to lend the amounts set forth therein for the
purpose of funding the transactions contemplated by this Agreement (the “Debt
Financing”).

(b) As of the date hereof, the Debt Commitment Letter is in full force and
effect and has not been withdrawn or terminated or otherwise amended or modified
in any respect. The Debt Commitment Letter, in the form so delivered, is a
legal, valid and binding obligation of Purchaser and, to the knowledge of
Purchaser, the other parties thereto. There are no conditions precedent or other
contingencies related to the funding of the full amount of the Debt Financing,
other than as set forth in or contemplated by the Debt Commitment Letter. As of
the date of this Agreement, no event has occurred which, with or without notice,
lapse of time or both, would constitute a default or breach on the part of
Purchaser under any term or condition of the Debt Commitment Letter. As of the
date of this Agreement, subject to the satisfaction of the conditions contained
in Section 8.01 and Section 8.03 (other than the condition set forth in
Section 8.03(d)), Purchaser has no reason to believe that it will be unable to
satisfy on a timely basis any term or condition to be satisfied by it contained
in the Debt Commitment Letter. Purchaser has fully paid any and all commitment
fees that have been incurred and are due and payable as of the date of this
Agreement in connection with the Debt Commitment Letter.

(c) As of the date hereof, Purchaser has no contracts, agreements, commitments,
arrangements or understandings with any Person concerning any equity or debt
contributions to be made to Purchaser to all or any part of the Purchase Price
other than as set forth in the Debt Commitment Letter or those that would not
materially and adversely affect Purchaser’s ability to perform its obligations
under this Agreement, nor any contracts, agreements, commitments, arrangements
or understandings with any Person concerning the ownership and operation of
Purchaser or the Business other than those that would not adversely affect
Purchaser’s ability to perform its obligations under this Agreement.

SECTION 4.07. Brokers. Except for fees and commissions that will be paid by
Purchaser, no broker, finder or investment banker is entitled to any brokerage,
finder’s or similar fee or commission in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements based upon
arrangements made by or on behalf of Purchaser or any of its Affiliates.

 

33



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01. Conduct of Business Prior to the Closing. Unless Purchaser
otherwise agrees in writing as set forth below (which agreement shall not be
unreasonably withheld or delayed) and except (a) as expressly contemplated by
this Agreement, (b) as relates to Excluded Assets or Retained Liabilities,
(c) as set forth in Section 5.01 of the Seller Disclosure Schedule or (d) as
required by applicable Law, between the date hereof and the Closing Date, Seller
shall (and shall cause its Subsidiaries to) (i) conduct the Business only in the
ordinary course, consistent with past practice in all material respects, and
(ii) use its commercially reasonable efforts to keep available the services of
the current officers, key employees and consultants of the Business and to
preserve the current relationships of the Seller and each Subsidiary with each
of the customers, suppliers and other Persons with whom the Business has
business relations as is reasonably necessary to preserve substantially intact
the Business. Without limiting the foregoing, and as an extension thereof,
except as set forth in the Seller Disclosure Schedule, as otherwise contemplated
by this Agreement, as required by applicable Law or as otherwise agreed in
writing by Purchaser (which agreement shall not be unreasonably withheld),
Seller shall not, and shall not permit any Subsidiary to, between the date
hereof and the Closing Date, directly or indirectly, do, or agree to do, any of
the following:

(i) distribute, sell, assign, transfer, lease, abandon or otherwise dispose of
any interest in, any of the Assets which distribution, sale, assignment,
transfer, lease, abandonment or disposition is material, individually or in the
aggregate, to the Business taken as a whole, other than sales or licenses of
goods or services in the ordinary course of business;

(ii) grant any Lien, or permit or suffer to exist any Lien other than a
Permitted Lien, on any of the Assets or cancel any material debts or settle,
discharge or waive any material claims or rights pertaining to the Business or
the Assets;

(iii) materially change, amend or otherwise modify or terminate any Material
Contract, Material Real Property Lease or any Contract with a Material Customer
or Material Vendor, other than in the ordinary course of business;

(iv) enter into, or become obligated under any Material Contract, Material Real
Property Lease or any Contract with a Material Customer or Material Vendor,
other than in the ordinary course of business;

(v) materially delay or materially postpone the payment of accounts payable or
other liabilities or accrue any expenses outside the ordinary course of
business, or accelerate the prepayment of any accounts receivable or accelerate
billings or recognize revenue outside the ordinary course of business;

(vi) make or change any material Tax election, change an annual accounting
period, adopt or change any accounting method with respect to the Assets or the
Business that would adversely affect the tax treatment of the Assets for the
Purchaser;

 

34



--------------------------------------------------------------------------------

(vii) fail to maintain in effect insurance of such types, covering such risks
and with amounts and deductibles as are in place on the date of this Agreement
solely with respect to the Business and the Assets;

(viii) change, amend or otherwise modify any accounting practice or policy with
respect to the Business, except as required by US GAAP or Law; or

(ix) authorize, or commit or agree to take, any of the foregoing actions.

If Seller desires to take any action described in this Section 5.01, Seller may,
prior to taking any such action, request Purchaser’s consent via an electronic
mail and facsimile (with transmission confirmed) to the individuals listed on
Exhibit J. Purchaser shall be deemed to have consented to such action unless
Purchaser notifies the Seller in writing by 11:59 p.m. (Pacific time) on the
fifth Business Day following delivery of all notices required in the preceding
sentence that Purchaser does not consent to such action.

SECTION 5.02. Access to Information; Advice of Changes.

(a) Prior to the Closing, Seller shall, and shall cause its Subsidiaries to,
(i) give Purchaser, its authorized representatives, and its lenders, upon
reasonable advance notice and during regular business hours, reasonable access
to all books, records, personnel, officers and other facilities and properties
of the Business, (ii) permit Purchaser to make such copies and inspections
thereof, upon reasonable advance notice and during regular business hours, as
Purchaser may reasonably request and (iii) provide Purchaser with access to
information regarding any discussions with customers of the Business regarding
the transactions contemplated by this Agreement and any customer Consents as
Purchaser may reasonably request, (iv) cause the officers of Seller and its
Subsidiaries to furnish Purchaser with such unaudited financial and operating
data and other information with respect to the Business as is regularly prepared
in the ordinary course that Purchaser may from time to time reasonably request;
provided, however, that any such access shall be conducted in accordance with
Law (including any applicable antitrust or competition law), at a reasonable
time, under the supervision of Seller’s personnel and in such a manner as to
maintain confidentiality and not to interfere with the normal operations of the
businesses of Seller and its Subsidiaries.

(b) Notwithstanding anything contained in this or any other agreement between
Purchaser and Seller executed on or prior to the date hereof, Seller shall not
have any obligation to make available to Purchaser or its representatives, or
provide Purchaser or its representatives with, (i) any Tax Return filed by
Seller or any of its Affiliates or predecessors, or any related material, except
to the extent relating solely to the Assets, or (ii) any information if making
such information available would (A) jeopardize any attorney-client or other
legal privilege or (B) contravene any applicable Law or agreement (including any
confidentiality agreement to which Seller or any its Affiliates is a party), so
long as the Seller has taken all commercially reasonable steps (including
requests for waivers) to enable otherwise required disclosure to Purchaser to
occur without so jeopardizing privilege or

 

35



--------------------------------------------------------------------------------

contravening such Law, duty or agreement. If any material is withheld by such
party pursuant to the preceding sentence, Seller shall inform the Purchaser as
to the general nature of what is being withheld.

(c) From and after the date of this Agreement until the Closing Date, each party
hereto shall promptly notify the other party of the failure of such party to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it pursuant to this Agreement of which it becomes aware and
which would reasonably be expected to result in any condition to the obligations
of the other party to effect the transactions provided for in this Agreement not
to be satisfied; provided, however, that the delivery of any notice pursuant to
this Section 5.02(c) (i) shall not cure any breach of any representation or
warranty requiring disclosure of such matter at or prior to the execution of
this Agreement or otherwise limit or affect the remedies available hereunder to
the party receiving such notice and (ii) shall not be given any effect for the
purpose of (x) determining the accuracy of any of the representations and
warranties made by the party providing such notice or (y) determining whether
any of the conditions set forth in Article VIII has been satisfied.

SECTION 5.03. Confidentiality; Publicity.

(a) The terms of the Mutual Non-Disclosure Agreement, dated as of January 18,
2008, between Seller and Purchaser (the “Confidentiality Agreement”) are hereby
incorporated herein by reference and shall continue in full force and effect and
survive the Closing, except that (1) the non-disclosure and non-use obligations
of Purchaser under sections 1(i) and 1(ii) of the Confidentiality Agreement in
respect of information about the Business shall terminate at the Closing and
(2) solely with respect to Information (as defined in the Confidentiality
Agreement) that relates exclusively to the Business, Seller and its Subsidiaries
shall be deemed the Receiving Party (as defined in the Confidentiality
Agreement) from and after Closing. If this Agreement is, for any reason,
terminated prior to the Closing, the Confidentiality Agreement shall nonetheless
continue in full force and effect in all respects and section 6 of the
Confidentiality Agreement shall not apply with respect to the Employees.

(b) Neither of the parties shall issue any press release or make any public
announcement concerning this Agreement or the transactions contemplated hereby
without obtaining the prior written approval of (i) Seller, in the event the
disclosing party is Purchaser, or (ii) Purchaser, in the event the disclosing
party is the Seller, such consent not to be unreasonably withheld or delayed,
except each party may make such disclosure to the extent so required pursuant to
an applicable requirement of Law or by obligations pursuant to any listing
agreement with or rules of any securities exchange, provided that each party
shall give the other a reasonable opportunity to review and comment upon such
disclosure to the extent practicable.

SECTION 5.04. Efforts and Actions to Cause the Closing to Occur.

(a) Prior to the Closing, upon the terms and subject to the conditions of this
Agreement, Seller shall use its commercially reasonable efforts to take, or
cause to be taken, all actions, and to do or cause the conditions set forth in
Section 8.01 and Section 8.03 to be

 

36



--------------------------------------------------------------------------------

satisfied, and the Purchaser shall use its commercially reasonable efforts to
take, or cause to be taken, all actions, and to do or cause the conditions set
forth in Section 8.01 and Section 8.02 to be satisfied. Without limiting the
foregoing, Seller and Purchaser shall (i) prepare and file all forms,
registrations and notices required to be filed to consummate the Closing and
take such actions as are necessary to obtain any requisite Consent, provided
that neither Purchaser nor Seller shall be obligated to make any payment or
deliver anything of value to any third party (other than filing and application
fees to Governmental Authorities, all of which shall be paid or reimbursed by
Purchaser) in order to obtain any Consent, (ii) defend all lawsuits and other
proceedings by or before any Governmental Authority challenging this Agreement
or the consummation of the Closing and (iii) cause to be lifted or rescinded any
injunction, decree, ruling, order or other action of any Governmental Authority
adversely affecting the ability of the parties to consummate the Closing. In
furtherance of and not in limitation of the foregoing, each of Purchaser and
Seller agrees to make or cause to be made an appropriate filing of any
Notification and Report Form required pursuant to the HSR Act and any filings or
applications required under the Laws of any non-U.S. jurisdiction, including the
European Union or any nation thereof, as soon as practicable after the date
hereof. In addition, no party hereto shall take any action after the date hereof
that could reasonably be expected to delay the obtaining of, or result in not
obtaining, any Consent from any Governmental Authority or other Person required
to be obtained prior to the Closing. Notwithstanding the foregoing, Purchaser
and Seller shall not be required to take any commercially unreasonable action
that substantially impairs the overall benefits realized from the consummation
of the transactions set forth herein, and in no event shall Purchaser be
required to (i) sell, hold separate or otherwise dispose of the Assets or
Purchaser’s or its Affiliate’s other assets or businesses now owned or hereafter
acquired by Purchaser to resolve any objection or proceeding objecting to the
transactions contemplated hereunder or (ii) terminate any existing relationships
and contractual rights and obligations.

(b) If any party hereto or Affiliate thereof receives a request for information
or documentary material from any Governmental Authority with respect to this
Agreement or any of the transactions contemplated hereby, then such party shall
endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other party, an appropriate response
in compliance with such request.

(c) The parties shall keep each other apprised of the status of matters relating
to the completion of the transactions contemplated by this Agreement and work
cooperatively in connection with obtaining the requisite Consents of each
applicable Governmental Authority, including:

(i) cooperating with each other in connection with filings under the HSR Act,
other antitrust or trade regulation Laws of any jurisdiction, and any Laws
regulating foreign investment of any jurisdiction in connection with the
transactions contemplated by this Agreement;

(ii) furnishing to the other party all information within its possession that is
required for any application or other filing to be made by the other party
pursuant to the HSR Act, other competition Laws of any jurisdiction, or any Laws
regulating foreign investment of any jurisdiction in connection with the
transactions contemplated by this Agreement;

 

37



--------------------------------------------------------------------------------

(iii) promptly notifying each other of any communications from or with any
Governmental Authority with respect to the transactions contemplated by this
Agreement;

(iv) not agreeing to participate in any meeting or discussion with any
Governmental Authority in connection with proceedings under or relating to the
HSR Act, other competition Laws of any jurisdiction, or Laws regulating foreign
investment of any jurisdiction in connection with the transactions contemplated
by this Agreement, unless it consults with the other party in advance, and, to
the extent permitted by such Governmental Authority, gives the other party the
opportunity to attend and participate thereat; and

(v) consulting and cooperating with one another in connection with all analyses,
appearances, presentations, memoranda, briefs, arguments, opinions and proposals
made or submitted by or on behalf of any party hereto in connection with
proceedings under or relating to the HSR Act, competition Laws of any
jurisdiction, or Laws regulating foreign investment of any jurisdiction, in
connection with the transactions contemplated by this Agreement.

(d) The Seller shall, at Purchaser’s expense, use its commercially reasonable
efforts to assist Purchaser in obtaining the title commitments and surveys with
respect to the Owned Real Property, including, without limitation, removing from
title any Liens which are not Permitted Liens. The Seller shall provide the
title company with a customary owner’s affidavit and gap indemnity reasonably
requested by the title company in connection with issuance of the title policies
with respect to the Owned Real Property.

SECTION 5.05. Bulk Sales. Without limitation of Seller’s (or its relevant
Subsidiary’s) obligations set forth in Section 2.02(b)(viii), Purchaser hereby
waives compliance by Seller and its Subsidiaries with any applicable bulk sale
or bulk transfer Laws of any jurisdiction in connection with the sale of the
Business and the Assets to Purchaser.

SECTION 5.06. Insurance. Effective as of the Closing Date, the Business shall
cease to be insured by the insurance policies of Seller and its Subsidiaries.

SECTION 5.07. Certain Services and Benefits Provided by Affiliates. Except as
otherwise expressly provided in the Transition Services Agreement, all Overhead
and Shared Services provided to the Business shall cease as of the Closing Date.

SECTION 5.08. Further Action. From and after the Closing Date, each of the
parties shall execute and deliver such documents and other papers and take such
further actions as may reasonably be required to carry out the provisions of
this Agreement and the Ancillary Agreements and give effect to the transactions
contemplated hereby and thereby, including the execution and delivery of such
assignments, deeds and other documents as may be necessary to transfer any
Assets as provided in this Agreement. Without limiting the foregoing, from and
after the Closing (a) Seller shall (and shall cause its Subsidiaries to) do all
things necessary,

 

38



--------------------------------------------------------------------------------

proper or advisable as reasonably requested by Purchaser to put Purchaser in
effective possession, ownership and control of the Assets, and Purchaser shall
cooperate with Seller for such purpose, including obtaining consents from any
third parties to the extent necessary to transfer any Assumed Contract to the
Purchaser (or its designated Affiliates) and (b) Purchaser shall (and shall
cause its Subsidiaries to) do all things necessary, proper or advisable as
reasonably requested by Seller (i) to transfer to Seller (or such other Person
as Seller shall indicate) any Excluded Assets that Purchaser may possess and
(ii) to assure that Purchaser, rather than Seller or any of its Subsidiaries, is
the obligor in respect of all Assumed Liabilities, including by novating any
Assumed Contract that is a Nonassignable Asset to Purchaser and seeking to cause
the counterparty to any Shared Contract to enter into a new agreement with
Purchaser with respect to the matters addressed by such Shared Contract, and
Seller shall cooperate with Purchaser for such purposes, provided that neither
Purchaser nor Seller shall be obligated to make any payment or deliver anything
of value to any third party (other than filing and application fees to
Governmental Authorities, all of which shall be paid or reimbursed by Purchaser)
in order to obtain any Consent to the transfer of Assets or the assumption of
Assumed Liabilities. Purchaser shall, upon the request of Seller, and at no cost
to Seller (other than reimbursement of out-of-pocket expenses), make the
Transferred Employees available at reasonable times and cooperate in all
reasonable respects with Seller and its Subsidiaries in the preparation for, and
defense of, any lawsuit, arbitration or other Action (whether disclosed or not
disclosed in the Seller Disclosure Schedule) filed or claimed against Seller or
any of its Affiliates or any of the respective agents, directors, officers and
employees of Seller and its Affiliates, whether currently pending or asserted in
the future, concerning the operation or conduct of the Business prior to the
Closing Date, except with respect to any Actions between Seller and Purchaser
that may arise as a result of this Agreement and the transactions contemplated
hereby.

SECTION 5.09. Ancillary Agreements. On the Closing Date, each of Purchaser and
Seller shall (and, if applicable, each shall cause its Subsidiaries or, in the
case of Purchaser, its wholly owned Subsidiaries to) execute and deliver each of
the Ancillary Agreements to which it is a party if such Ancillary Agreement has
not been executed on the date hereof.

SECTION 5.10. Maintenance of Books and Records. After the Closing Date, each of
the parties hereto shall preserve, until at least the fifth anniversary of the
Closing Date, all pre-Closing Date records to the extent relating to the
Business possessed or to be possessed by such party. After the Closing Date and
up until at least the fifth anniversary of the Closing Date, upon any reasonable
request from a party hereto or its representatives, the party holding such
records shall (a) provide to the requesting party or its representatives
reasonable access to such records during normal business hours and (b) permit
the requesting party or its representatives to make copies of such records, in
each case at no cost to the requesting party or its representatives (other than
for reasonable out-of-pocket expenses); provided, however, that nothing herein
shall require either party to disclose any information to the other if such
disclosure would jeopardize any attorney-client or other legal privilege or
contravene any applicable Law, fiduciary duty or agreement (it being understood
that each party shall cooperate in any reasonable efforts and requests for
waivers that would enable otherwise required disclosure to the other party to
occur without so jeopardizing privilege or contravening such Law, duty or
agreement) or require either party to disclose its Tax records. Such records may
be sought under this Section 5.10 for any reasonable purpose, including to the
extent reasonably required in connection with accounting, litigation, federal
securities disclosure or other similar

 

39



--------------------------------------------------------------------------------

needs of the party seeking such records (other than claims between Seller and
Purchaser or any of their respective Subsidiaries under this Agreement or any
Ancillary Agreement). Notwithstanding the foregoing, (i) any and all such
records may be destroyed by a party if such destroying party sends to the other
party hereto written notice of its intent to destroy such records, specifying in
reasonable detail the contents of the records to be destroyed; such records may
then be destroyed after the 60th day following such notice unless the other
party hereto notifies the destroying party that such other party desires to
obtain possession of such records, in which event the destroying party shall
transfer the records to such requesting party and such requesting party shall
pay all reasonable expenses of the destroying party in connection therewith and
(ii) no party shall be required to provide the other party access to, or copies
of, any Tax Returns, except to the extent relating solely to the Assets.

SECTION 5.11. Deletion of Non-Transferred Software. Purchaser agrees that, on
and following the Closing Date, Purchaser shall not use and shall cause each of
its Affiliates not to use any software or computer databases loaded on the
Equipment included in the Assets as of the Closing Date, unless such licenses to
software or computer databases are included in the Assets or Purchaser otherwise
has the right to use them pursuant to the Intellectual Property License
Agreement or Transition Services Agreement or otherwise. Purchaser shall, as
soon as is reasonably practicable, and in any event no later than 45 days
following the Closing Date, delete all such software and computer databases from
any of the Equipment on which it is installed.

SECTION 5.12. Use of Seller’s Trademarks and Logos. Except as expressly provided
in the Intellectual Property License Agreement, Purchaser shall not have the
right to use, and shall promptly cease and desist from all use of, the name
“VeriSign” or any trade names, trademarks, identifying logos or service marks
owned by Seller or any of its Subsidiaries (other than as part of the
Transferred Intellectual Property) or employing the word “VeriSign” or any part
or variation of any of the foregoing or any confusingly similar trade names,
trademarks or logos to any of the foregoing (collectively, the “Seller’s
Trademarks and Logos”) and will adopt new trade names, trademarks, identifying
logos and service marks related thereto which are not confusingly similar to
Seller’s Trademarks and Logos. Without prejudice to Purchaser’s obligation to
cease and desist from the use of Seller’s Trademarks and Logos, Purchaser shall
not use Seller’s Trademarks and Logos in any manner that might dilute, tarnish,
disparage or reflect adversely on Seller or Seller’s Trademarks and Logos or
result in any Liability to Seller.

SECTION 5.13. Seller Guarantees and Other Credit Support of the Business.
Following the Closing, but subject to any obligation of Seller or its relevant
Subsidiary under Section 2.02(b), Purchaser will use its commercially reasonable
efforts to procure the release by the applicable counterparty, as soon as
reasonably practicable but in no event later than 60 days after the Closing
Date, of any continuing obligation of Seller or any of its Subsidiaries with
respect to any Assumed Contract or Shared Contract (including any guarantee or
credit support provided by, or any letter of credit posted by, Seller or any
such Subsidiary) and will indemnify and hold harmless Seller and its
Subsidiaries from and against any Loss resulting from or relating to any such
obligation. Without limiting the generality of the foregoing, following the
Closing, Purchaser will (a) use its commercially reasonable efforts to procure
the release by the applicable counterparty of any continuing obligation of
Seller or any such Subsidiary with respect to the guarantees or other credit
support set forth in Section 5.13 of the Seller Disclosure

 

40



--------------------------------------------------------------------------------

Schedule and (b) indemnify and hold harmless Seller and each such Subsidiary
from and against any Loss resulting from or relating to any continuing
obligation of Seller or any such Subsidiary with respect to any such guarantee
or other credit support.

SECTION 5.14. Consummation of Debt Financing.

(a) Purchaser shall use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things that in its good
faith determination are necessary, proper or advisable to arrange and obtain the
Debt Financing on the terms and conditions described in the Debt Commitment
Letter, including using reasonable best efforts to (i) maintain in effect the
Debt Commitment Letter and negotiate and enter into definitive agreements with
respect to the Debt Financing on the terms and conditions reflected in the Debt
Commitment Letter, (ii) satisfy on a timely basis all conditions applicable to
Purchaser in such Debt Commitment Letter or definitive agreements, as
applicable, that are within their control and (iii) consummate the Debt
Financing at or prior to the Closing; provided that in no event shall Purchaser
be required to pay any amounts not specified in the Debt Commitment Letter or
commence litigation or any arbitral or other adversary proceedings against any
Person obligated to arrange or provide any portion of the Debt Financing. In
furtherance of the provisions of this Section 5.14, the Debt Commitment Letter
may be amended or superseded to replace or add one or more lenders, lead
arrangers, bookrunners, syndication agents or similar entities which had not
executed the Debt Commitment Letter as of the date hereof, or otherwise in a
manner not less beneficial to Purchaser (as determined in the reasonable
judgment of Purchaser) (the “New Debt Financing Commitments”), provided that the
New Debt Financing Commitments shall not (i) expand or adversely amend, in any
material respect, the conditions to the Debt Financing set forth in the Debt
Commitment Letter; (ii) reasonably be expected to delay or prevent the Closing;
or (iii) reduce the aggregate amount of the Debt Financing (unless, in the case
of this clause (iii), replaced with an equal or greater amount of new equity or
other financing that satisfies the conditions set forth in clauses (i) and
(ii)). Upon and from and after each such event, the term “Debt Financing” as
used in the preceding sentence shall be deemed to mean the Debt Financing
contemplated by the Debt Commitment Letter that is not so amended or superseded
at the time in question and the New Debt Financing Commitments to the extent
then in effect. In the event any portion of the Debt Financing becomes
unavailable on the terms and conditions contemplated in the Debt Commitment
Letter for any reason, Purchaser shall, subject to any limitations set forth in
the existing Debt Commitment Letter, use its reasonable best efforts to obtain
alternative financing from alternative sources (“Alternative Financing”) as
promptly as practicable following the occurrence of such event on terms that are
not less favorable, in the aggregate, to Purchaser than as contemplated by the
Debt Commitment Letter. Purchaser shall keep Seller reasonably apprised as to
the status of, and any material developments relating to, the Debt Financing.

(b) Purchaser will pay when due all commitment fees arising under the Debt
Commitment Letter as and when they become payable.

(c) Seller shall, and shall cause its Subsidiaries and representatives,
officers, directors, employees and advisors (including legal and accounting) to,
provide to Purchaser all cooperation, on a timely basis, as reasonably requested
by Purchaser in connection with

 

41



--------------------------------------------------------------------------------

the Debt Financing (provided that such requested cooperation does not
unreasonably interfere with the ongoing operations of the Seller and its
Subsidiaries), including: (i) upon reasonable notice, permitting key employees
of the Business to participate in meetings, drafting sessions, due diligence
sessions, management presentation sessions, “road shows” and sessions with
rating agencies, (ii) subject to execution by such lenders of customary
confidentiality agreements, providing to the lenders specified in the Debt
Commitment Letter such financial and other information in Seller’s possession
relating to the Business as they may reasonably request, making the key
employees of the Business available to assist the lenders specified in the Debt
Commitment Letter with the preparation of materials (including business
projections, pro forma financial information and similar materials) for rating
agency, lender and investor presentations, offering documents, private placement
memoranda, bank information and syndication memoranda, prospectuses, marketing
materials and similar documents in connection with the Debt Financing;
(iii) assisting in obtaining auditor’s reports in respect of audited financials
(including consents of accountants for use of their reposts in any materials
relating to the Debt Financing) as reasonably requested by Purchaser;
(iv) executing or obtaining and delivering at the Closing other customary
certificates, consents, opinions, survey and title insurance and other documents
as may be reasonably requested by the relevant financing sources; and
(v) otherwise reasonably cooperating in connection with the consummation of the
Debt Financing; provided, however, that neither Seller nor any of its
Subsidiaries shall be required to pay any commitment or other similar fee or
incur any other cost or expense that is not simultaneously reimbursed by
Purchaser in connection with the Debt Financing. Purchaser shall, promptly upon
request by Seller, reimburse Seller for all reasonable and documented
out-of-pocket costs incurred by Seller or any of its Subsidiaries in connection
with such cooperation and shall indemnify and hold harmless Seller, its
Subsidiaries and their respective representatives for and against any and all
Losses suffered or incurred by them in connection with the arrangement of the
Financing and any information utilized in connection therewith (including
information provided by Seller or any of its Subsidiaries). Purchaser shall not
be obligated to reimburse Seller for the time of Seller’s employees required to
comply with Seller’s obligations under this Section 5.14(e).

SECTION 5.15. Financial Information.

(a)(i) Between the date hereof and the Closing Date, within sixty (60) days
after the end of each of the first three calendar quarters or ninety (90) days
after the end of the fourth calendar quarter, Seller shall provide Purchaser an
unaudited balance sheet and related income statement for the Business as of the
end of, and for the period of, such quarter (collectively, the “Interim
Financial Statements”) and (ii) as promptly as practical but in no event more
than 45 days following the Closing, furnish Purchaser and its Debt Financing
sources with audited adjusted financial statements relating to the Business as
of and for the 12 months ended December 31, 2008 in a manner meeting the
requirements of Regulation S-X under the Securities Act, together with a report
thereon by KPMG LLP (the “SEC Financial Statements”). The Interim Financial
Statements shall be prepared in a manner consistent with the Unaudited Financial
Information. In connection with the foregoing, Seller shall use reasonable best
efforts to execute such management and other representation letters as shall be
reasonably requested by KPMG, LLP to complete the audit of the SEC Financial
Statements.

 

42



--------------------------------------------------------------------------------

(b) Promptly following the Closing Date, Seller shall (i) at its own expense,
prepare balance sheets and related statements of income and cash flows of the
Business, together with all footnotes and schedules required by US GAAP, for the
three months ending March 31, 2009 (the “2009 Unaudited Financial Statements”),
which shall be prepared (x) using substantially the same basis of presentation
as the Interim Financial Statements, (y) in a manner meeting the requirements of
Regulation S-X adopted under the Securities Act; and (ii) take, or cause to be
taken, all reasonable actions necessary, proper or advisable to assist KPMG LLP
in the completion of a review, consistent with the requirements of SAS 100, of
the 2009 Unaudited Financial Statements, including executing such management and
other representation letters as shall be reasonably requested by KPMG LLP. The
parties shall consult with one another, and reasonably discuss and agree (in
light of the actual date of the Closing and the intent of preparing financial
statements meeting the requirements of Regulation S-X adopted under the
Securities Act), on whether (x) any modifications to the periods covered by the
2009 Unaudited Financial Statements are necessary, desirable or appropriate
(including, where possible, a change of the periods for which financial
statements must be prepared by Seller), and (y) any corresponding changes to the
reviews to be conducted by KPMG LLP are necessary, in each case in order for
such financial statements to be in compliance with Regulation S-X adopted under
the Securities Act. Seller shall use reasonable best efforts to cause the 2009
Unaudited Financial Statements to be delivered to Purchaser no more than 45 days
after the Closing Date. Seller shall, and shall cause each of its officers and
employees to, provide to KPMG LLP all information, documents and assistance
reasonably requested by KPMG LLP in connection with the review of the 2009
Unaudited Financial Statements, and shall reasonably cooperate with Purchaser in
the preparation by the Purchaser and its auditors of pro forma financial
information that reflect the effect of the acquisition by Purchaser of the
Business for such periods as would be required by Regulation S-X under the
Securities Act.

SECTION 5.16. Exclusivity.

(a) Until the earlier of (i) the Closing, and (ii) the termination of this
Agreement pursuant to Section 9.01, except as specifically permitted in
Section 5.16(b), Seller agrees that it shall not, and shall cause its officers,
directors, employees, Affiliates, attorneys, advisors, accountants, bankers,
agents and representatives not to, directly or indirectly: (i) initiate or
solicit any proposal or offer from any Person (other than Purchaser or one of
its Affiliates) relating to any transaction or series of related transactions
involving: (A) the disposition or acquisition of all or any material portion of
the Assets or any asset which, if held by Seller as of the Closing Date would be
an Asset (other than (x) in connection with transactions that are permitted
pursuant to this Agreement or (y) in the ordinary course of business of the
Seller) or (B) any other transaction or financing which if consummated would
have a materially adverse effect on Seller’s ability to consummate the
transactions contemplated by this Agreement in accordance with the terms and on
the basis and timeframe set forth herein (each of (A) and (B) above, inclusive,
an “Alternative Transaction”); (ii) participate in any discussions or
negotiations or enter into any letter of intent or agreement (other than an
Acceptable Confidentiality Agreement to the extent permitted under Section
5.16(b)) with, or provide any information to, any Person or any of such Person’s
Affiliates, advisors or representatives (other than Purchaser or one of its
Affiliates, advisors or representatives) in connection with an Alternative
Transaction to be made by or on behalf of

 

43



--------------------------------------------------------------------------------

such Person; (iii) accept any proposal or offer from any Person (other than
Purchaser or one of its Affiliates) relating to an Alternative Transaction; or
(iv) waive, terminate, modify or fail to enforce any provision of any
“standstill” or similar obligation of any Person (other than Purchaser). Seller
agrees that it shall, and shall cause its and the Business’ officers, directors,
employees, Affiliates, attorneys, advisors, accountants, bankers, agents and
representatives to, cease all negotiations with all third parties (other than
Purchaser or its Affiliates) related to an Alternative Transaction and shall not
recommence such negotiations unless this Agreement is terminated. Seller shall
promptly notify Purchaser in writing if any Person makes any proposal, offer,
inquiry or contact with respect to a possible Alternative Transaction and shall
provide to Purchaser the terms of any such proposal, offer, inquiry or contact
(including without limitation the name of the Person making the proposal, offer,
inquiry or contact), and in the case of written materials provided to Seller or
its advisors or representatives, copies of all such materials, including
financing letters.

(b) Notwithstanding anything to the contrary in Section 5.16(a), at any time
following the date of this Agreement and prior to the Closing, Seller shall be
permitted, if it has otherwise complied with its obligations under this
Section 5.16, to

(i) engage in discussions or negotiations with a Person who has made a bona fide
written offer or proposal for an Alternative Transaction not solicited in
violation of this Section 5.16 if, prior to taking such action, (x) Seller
enters into an Acceptable Confidentiality Agreement with such Person and (y) the
board of directors of Seller determines in good faith after receiving the advice
of its financial advisors, that such proposal or offer constitutes, or is
reasonably likely to result in, a Superior Alternative Transaction; and

(ii) furnish or disclose any non-public information relating to the Seller or
the Business to a Person who has made a bona fide written offer or proposal for
an Alternative Transaction not solicited in violation of this Section 5.16 if,
prior to taking such action, the board of directors of Seller determines in good
faith after receiving the advice of its financial advisors, that such proposal
or offer constitutes, or is reasonably likely to result in, a Superior
Alternative Transaction, but only so long as Seller (x) has caused such Person
to enter into an Acceptable Confidentiality Agreement and (y) concurrently
discloses the same non-public information to the Purchaser if such non-public
information has not previously been disclosed to the Purchaser.

(iii) Seller shall keep Purchaser informed on a current basis of the status,
terms and substance of any discussions or negotiations including amendments and
proposed amendments of any such inquiry, proposal or offer, and shall notify
Purchaser promptly if Seller’s board of directors determines that an proposal or
offer constitutes, or is reasonably likely to result in, a Superior Alternative
Transaction. Seller agrees that none of it or its Subsidiaries shall enter into
any confidentiality or other agreement with any Person after the date hereof
which prohibits Seller from complying with its obligations under this
Section 5.16(b)(iii).

SECTION 5.17. Non-Solicitation. Seller agrees that for a period of one (1) year
from and after the Closing Date, Seller shall not, and shall cause its
Subsidiaries not to, directly

 

44



--------------------------------------------------------------------------------

or indirectly, solicit to hire or hire any Transferred Employee, unless such
Person ceased to be an employee of Purchaser or its Subsidiaries prior to such
action by Seller or its Subsidiaries, or, in the case of such Person’s voluntary
termination of employment with Purchaser or its Subsidiaries, at least three
months prior to such action by Seller or its Subsidiaries. Notwithstanding the
foregoing, the restrictions set forth in this Section 5.17 shall not apply to
bona fide general solicitations of, or advertisements for, employment placed by
Seller that are not specifically targeted at such Persons. In addition, neither
Seller nor any of its Affiliates shall directly, or indirectly through another
Person, for so long as Seller shall have continuing obligations under
Section 5.18 below, call on, solicit or service any customer, supplier,
licensee, licensor or other business relation of Purchaser or any of its
Affiliates in order to induce or attempt to induce such Person to cease doing
business with Purchaser or any of its Affiliates with respect to the Business,
or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation with respect to the Business and
Purchaser or any of its Affiliates (including making any negative statements or
communications with respect to the Business about Purchaser or any of its
Affiliates).

SECTION 5.18. Noncompetition.

(a) Subject to Section 5.18(b) below, in consideration of the Purchaser entering
into this Agreement and in order that the Purchaser may enjoy the full benefit
of the Assets and the Business, for a period of twenty four (24) months from and
after the Closing Date (the “Noncompetition Period”), neither the Seller nor any
of its Affiliates shall, directly or indirectly, carry on, or participate in, a
business which is directly in competition with the Business (any such restricted
activity, a “Competitive Business”).

(b) Nothing in this Section 5.18 shall restrict the right of Seller and its
Affiliates to, directly or indirectly:

(i) continue to operate each of the businesses of Seller other than the Business
(the “Existing Businesses”) in substantially the same manner as the Existing
Businesses are currently conducted (including any business substantially similar
to an Existing Business acquired by Seller or any of its Affiliates on or after
the Closing Date to the extent such business is thereafter conducted in
substantially the same manner as the Existing Businesses are currently
conducted);

(ii) transfer any Existing Business to any third party (including any third
party engaged in a Competitive Business);

(iii) provide any service or carry out any activity that Seller or its
Subsidiaries will be required to provide or carry out as a result of the
adoption of any consensus policy by the Internet Corporation for Assigned Names
and Numbers;

(iv) acquire or hold securities of any Person that is engaged in a Competitive
Business, provided that such acquisition or holding of securities represents a
passive investment for Seller or any of its Affiliates and does not give Seller
or any of its Affiliates the right to appoint directors or management of such
Person or to otherwise exercise control over the management of such Person; or

 

45



--------------------------------------------------------------------------------

(v) acquire the majority of the voting securities of any Person, or acquire the
assets of a business, that is engaged in a Competitive Business, provided that
such Competitive Business (A) is terminated or disposed of within twelve months
after completion of such acquisition and (B) represents less than 10% of the
revenues generated by such acquired Person or business.

(c) The Seller acknowledges and agrees that the remedy at law for any breach, or
threatened breach, of any of the provisions of this Section 5.18 will be
inadequate and, accordingly, the Seller covenants and agrees that the Purchaser
shall, in addition to any other rights and remedies which the Purchaser may have
at Law, be entitled to seek equitable relief, including injunctive relief, and
to seek the remedy of specific performance with respect to any breach or
threatened breach of such covenant, as may be available from any court of
competent jurisdiction. In addition, the Seller and the Purchaser agree that the
terms of the covenant in this Section 5.18 are fair and reasonable in light of
the Purchaser’s plans for the Assets and the Business and are necessary to
accomplish the full transfer of the goodwill and other intangible assets
contemplated hereby. In the event that any of the covenants contained in this
Section 5.18 shall be determined by any court of competent jurisdiction to be
unenforceable for any reason whatsoever, then any such provision or provisions
shall not be deemed void, and the parties hereto agree that said limits may be
modified by the court and that said covenant contained in this Section 5.18
shall be amended in accordance with said modification, it being specifically
agreed by the parties that it is their continuing desire that this covenant be
enforced to the full extent of its terms and conditions or if a court finds the
scope of the covenant unenforceable, the court should redefine the covenant so
as to comply with applicable Law.

SECTION 5.19. UCC Termination Statements. Prior to the Closing Date, Seller
shall use reasonable best efforts to deliver to Purchaser UCC-3 termination
statements or similar documents evidencing the termination of all Liens on the
Assets, other than Permitted Liens.

SECTION 5.20. Covenant Not to Sue. For so long as Seller or one of its
Subsidiaries is the counterparty to, or with respect to any services received by
Seller or one of its Subsidiaries under, the Messaging Agreement, (i) Seller
shall not bring a claim for indemnification pursuant to Section 6(c)(iii) of the
portion of the Messaging Agreement known as the Master Services Agreement with
respect to any claim alleging that one or more of the Assets infringes the
intellectual property rights of any Person as described in such
Section 6(c)(iii), and (ii) Seller shall not (and shall cause its Subsidiaries
not to) bring a claim against Purchaser alleging that the provision of services
to Seller under the Messaging Agreement violates or infringes upon any
Intellectual Property Right of Seller. For the avoidance of doubt, this
paragraph shall not create any obligation of or with respect to any assignee of
the Messaging Agreement that is not an Affiliate of Seller.

 

46



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYEE MATTERS

SECTION 6.01. Offers and Terms of Employment.

(a) No later than 5 days prior to Closing, Seller shall update
Section 1.01(a)(ii) of the Seller Disclosure Schedule to reflect any change in
the status of Employees, and Purchaser shall update Section 6.01(a) of the
Seller Disclosure Schedule. Seller shall terminate, effective as of the Closing
Date, the employment of all Employees listed in Section 6.01(a) of the Seller
Disclosure Schedule. Effective as of the Closing Date, Purchaser shall, or shall
cause one of its applicable Subsidiaries to offer employment to each Employee
who is listed in Section 6.01(a) of the Seller Disclosure Schedule (each such
Employee, an “Offeree”). Each Offeree who accepts Purchaser’s or one of its
Subsidiaries’ offer of employment shall be referred to herein as a “Transferred
Employee.”

(b) Purchaser shall cause each offer of employment pursuant to Section 6.01(a)
to provide for (i) an annual salary or hourly wage rate (as applicable),
(ii) annual and long-term bonus and incentive compensation opportunities (other
than incentive compensation opportunities related to the transactions
contemplated by this Agreement or equity compensation) and, (iii) employee
benefits (collectively, the “Employment Terms”) that are substantially
comparable, in the aggregate, to Employment Terms of, or made available to,
similarly situated employees of the Purchaser and its Subsidiaries.

(c) During the one-year period immediately following the Closing Date or any
longer period required by applicable Law (such period, the “Coverage Period”),
Purchaser shall, and shall cause its Subsidiaries to, continue to provide each
Transferred Employee with the Employment Terms pursuant to this Section 6.01.
Nothing herein shall restrict the right of Purchaser or a Subsidiary of
Purchaser to terminate the employment of any Transferred Employee, provided any
such termination is effected in accordance with applicable Law and the terms of
any applicable Purchaser Benefit Plan or applicable collective agreement or
collective bargaining agreement.

(d) If any Transferred Employee requires a visa, work permit or employment pass
or other approval for his employment to commence with, or to transfer to or
continue with Purchaser or any of its Subsidiaries following the Closing Date,
Purchaser shall promptly file any and all necessary applications or documents
and shall take all actions needed to secure the necessary visa, permit, pass or
other approval, and Seller shall provide such assistance as reasonably requested
by Purchaser in connection therewith. Seller agrees that it will amend its
qualified 401(k) plan to provide 100% vesting for all Transferred Employees.

(e) Not later than fifteen days after the end of each month during the Coverage
Period, Purchaser shall provide Seller with the information set forth in
Section 6.01(e) of the Seller Disclosure Schedule with respect to (i) each
Transferred Employee who receives a payment from Purchaser pursuant to any
Change of Control Agreement, together with information reasonably requested by
Seller regarding the Transferred Employees in furtherance of this paragraph, and
(ii) Seller shall provide Purchaser with the amounts due to

 

47



--------------------------------------------------------------------------------

any Transferred Employees under the VeriSign Performance Plan. Promptly
following delivery of the foregoing information, but in no event more than ten
(10) Business Days thereafter, Seller shall promptly reimburse Purchaser with
respect to amounts paid or to be paid in that monthly period to any such former
Transferred Employee in respect of a Liability assumed by Purchaser under
Section 2.02(a)(vi), by wire transfer of immediately available U.S. Dollar funds
to an account designated by Purchaser.

(f) Section 6.02(f) of the Seller Disclosure Schedule sets forth a list of
Persons who, as of the date hereof, are on a leave of absence from the Business
(each, an “Absent Employee”). Not less than 5 days prior to Closing, Purchaser
shall indicate to Seller the Absent Employees, if any, to which Purchaser
intends to offer employment. Any Absent Employee who receives such an offer
shall be deemed an “Offeree” for the purposes of this Agreement. In the event
that any Absent Employee returns from absence leave prior to the Closing, such
Absent Employee shall automatically be deemed an “Employee” for the purposes of
this Agreement, and upon accepting Purchaser’s offer of employment pursuant to
this paragraph an Absent Employee shall automatically be deemed a “Transferred
Employee” for purposes of this Agreement.

SECTION 6.02. Assumption of Liabilities.

(a) Purchaser shall, and shall cause its Subsidiaries to, assume, honor, pay and
perform any and all Liabilities of Seller, or any of its Subsidiaries, to or in
respect of any Transferred Employee for accrued but unpaid vacation benefits
listed in Section 6.02(a) of the Seller Disclosure Schedule (as such amounts may
be adjusted as of the Closing). Effective from and after the Closing Date,
Purchaser and its Subsidiaries shall assume and be solely responsible for all
employment and employee benefits-related Liabilities that arise on or after the
Closing Date and that relate to any Transferred Employee (or any dependent or
beneficiary of such Transferred Employee) and neither Seller nor any of its
Subsidiaries shall have any Liability with respect to any such Transferred
Employee (or any dependent or beneficiary of such Transferred Employee) that
relates to such Transferred Employee’s employment with Purchaser or any of its
Subsidiaries, except that Seller and its Subsidiaries shall retain any
Liabilities that arise at any time under the Seller Benefit Plans.

(b) Seller agrees that it shall be solely responsible for satisfying the
continuation coverage requirements of Section 4980B of the Code for all “M&A
qualified beneficiaries,” as such term is defined in Treasury Regulation
54.4980B-9.

(c) Except as specifically provided in this Article VI, Seller and its
Subsidiaries shall retain and be solely responsible for all employment
Liabilities of Seller to the extent such Liabilities were incurred or arose at
any time prior to the Closing Date that relate to any Employee (including any
Transferred Employee). Seller and its Subsidiaries shall retain and be solely
responsible for all employee benefits related Liabilities of Sellers, any of its
Subsidiaries, any Seller Benefit Plan or any Benefit Plan of an ERISA Affiliate
regardless of when such Liabilities arose or were incurred.

 

48



--------------------------------------------------------------------------------

SECTION 6.03. [Reserved.]

SECTION 6.04. Participation in Purchaser Benefit Plans.

(a) Effective as of the Closing Date, except as otherwise provided in this
Article VI, each Transferred Employee shall cease to participate in any Seller
Benefit Plan (other than as a former employee of Seller and its Subsidiaries to
the extent, if any, permitted by the terms of such Seller Benefit Plan).
Effective from and after the Closing Date, Purchaser shall, or shall cause its
applicable Subsidiaries to, establish or have in effect Benefit Plans for the
benefit of the Transferred Employees (and their dependents and beneficiaries) in
accordance with the requirements of this Article VI and Purchaser’s and its
Subsidiaries’ offers of employment.

(b) From and after the Closing Date, Purchaser shall, and shall cause its
applicable Subsidiaries to, recognize the service of the Transferred Employees
prior to the Closing Date with Seller or any of its Affiliates and any of their
respective predecessors as service with Purchaser for the purposes of
eligibility and vesting, and for the purposes of benefit accrual under vacation
and paid time off, under the Purchaser Benefit Plans, except to the extent the
recognition of such service would result in the duplication of benefits for the
same period of service. With respect to any Purchaser Benefit Plan that is a
medical, dental, other health, life insurance or disability plan, Purchaser
shall, and shall cause its Subsidiaries to, (a) waive or cause to be waived any
pre-existing condition exclusions and requirements that would result in a lack
of coverage of any pre-existing condition of a Transferred Employee (or any
dependent thereof) that would have been covered under the Seller Benefit Plan in
which such Transferred Employee (or eligible and enrolled dependent thereof) was
a participant immediately prior to the Closing Date, and credit or cause to be
credited any time accrued against applicable waiting periods relating to such
pre-existing condition and (b) waive any health eligibility, actively-at-work or
medical examination requirements under the Purchaser Benefit Plans.

(c) Purchaser agrees to cause its tax-qualified defined contribution plan for
U.S. employees to allow each Transferred Employee who has one or more account
balances in Seller’s tax-qualified 401(k) plan to make a “direct rollover” of
such account balances (including promissory notes evidencing all outstanding
loans but excluding any Seller stock) from Seller’s defined contribution plan if
such Transferred Employee elects to make such a rollover.

SECTION 6.05. WARN Act Compliance. Purchaser agrees to provide any required
notice under the Worker Adjustment and Retraining Notification Act, as amended
(the “WARN Act”), and any similar Law, and to otherwise comply with the WARN Act
and any such other similar Law with respect to any “plant closing” or “mass
layoff” (as defined in the WARN Act) or group termination or similar event
affecting Transferred Employees (including as a result of the consummation of
the transactions contemplated by this Agreement) and occurring from and after
the Closing Date. Seller shall comply with the WARN Act or any similar Law with
respect to any “plant closing” or “mass layoff” (as defined in the WARN Act) or
group termination or similar event affecting Employees and occurring prior to
the Closing Date. Provided that on or before the Closing Date, Seller has
provided to Purchaser a list of employee layoffs, by date and location,
implemented by the Seller in the 90-day period preceding the Closing Date,
Purchaser agrees not to take and to cause its Subsidiaries not to take, any
action that would create any Liability or penalty to Seller under the WARN Act
or any similar Law.

 

49



--------------------------------------------------------------------------------

SECTION 6.06. No Amendments or Third-Party Beneficiaries.

(a) Nothing contained in this Agreement shall (i) constitute or be deemed to be
an amendment to any Purchaser Benefit Plan or Seller Benefit Plan or
(ii) require Purchaser to amend, modify, affect, or terminate any Purchaser
Benefit Plan (other than as may be required to reflect the obligations of the
Purchaser set forth in Section 6.04 above).

(b) The provisions of this Section 6.06 are for the sole benefit of the parties
to this Agreement and nothing herein, expressed or implied, is intended or shall
be construed to confer upon or give to any Person (including for the avoidance
of doubt any Employee), other than the parties hereto and their respective
permitted successors and assigns, any legal or equitable or other rights or
remedies (with respect to the matters provided for in this Section 6.06) under
or by reason of any provision of this Agreement.

ARTICLE VII

TAX MATTERS

SECTION 7.01. Transfer Taxes. Purchaser shall (or shall cause its applicable
Subsidiary to) be responsible for and pay and indemnify and hold Seller and its
Subsidiaries harmless from, any and all Transfer Taxes imposed by any
Governmental Authority in connection with this Agreement, the Ancillary
Agreements and the transactions contemplated by this Agreement or the Ancillary
Agreements. In the event that any such Transfer Taxes are required under
applicable Law to be collected, remitted or paid by Seller or any of its
Subsidiaries or any agent thereof (as requested by Seller or any of its
Subsidiaries), Purchaser shall (on behalf of itself and of its applicable
Subsidiaries) pay the amount of such Transfer Taxes to Seller, any of its
Subsidiaries or any such agent, as applicable, at the Closing or thereafter, as
applicable, as requested of or by Seller. Notwithstanding the foregoing, all
payments due to Seller shall be made without any deduction or withholding on
account of any Taxes, except as required by applicable Law in which case the sum
payable by Purchaser in respect of which such deduction or withholding is to be
made shall be increased to the extent necessary to ensure that, after making
such deduction or withholding, Seller receives and retains (free from any
Liability in respect thereof) a net sum equal to the sum it would have received
but for such deduction or withholding being required.

SECTION 7.02. Tax Characterization of Adjustments. Seller and Purchaser agree to
treat, and cause their respective Subsidiaries to treat, all payments made
either to or for the benefit of the other under any indemnity provisions of this
Agreement and for any misrepresentations or breach of warranty or covenants as
adjustments to the Purchase Price for Tax purposes and that such treatment shall
govern for purposes hereof.

SECTION 7.03. Parties’ Responsibility. Subject to Section 7.01, Seller, or a
relevant Subsidiary of Seller, as applicable, is and shall remain solely
responsible for all Tax matters and Liabilities arising from or relating to the
Business or the Assets before the Closing

 

50



--------------------------------------------------------------------------------

Date. Purchaser, or a relevant Subsidiary of Purchaser, as applicable, shall be
solely responsible for all Tax matters and Liabilities arising from or relating
to the Business or the Assets on and after the Closing Date. In the case of any
Straddle Period, the amount of any Taxes based on or measured by income or
receipts of the Business for the portion of the Straddle Period before the
Closing Date shall be determined based on an interim closing of the books as
though the Taxable period of Seller, or its Subsidiary, as applicable, ended on
the calendar day immediately preceding the Closing Date. The amount of other
Taxes of the Business for the portion of the Straddle Period up to the Closing
Date shall be deemed to be the amount of such Tax for the entire Straddle Period
multiplied by a fraction the numerator of which is the number of days in the
Straddle Period ending on the calendar day immediately preceding the Closing
Date and the denominator of which is the number of days in such Straddle Period.
The parties shall cooperate with each other concerning all Tax matters,
including the filing of all material federal, state, local and foreign Tax
Returns and other governmental filings associated therewith.

ARTICLE VIII

CONDITIONS TO CLOSING

SECTION 8.01. Conditions to Each Party’s Obligation. The obligation of Purchaser
and Seller to consummate the transactions contemplated by this Agreement shall
be subject to the fulfillment or waiver, at or prior to the Closing, of each of
the following conditions:

(a) Governmental Approvals. All applicable waiting periods under the HSR Act and
any other material antitrust or trade regulation Laws of any jurisdiction, if
applicable to the consummation of the transactions contemplated by this
Agreement, shall have expired or been terminated, and all necessary Consents
thereunder shall have been received.

(b) No Injunction or Statute. No Governmental Order enacted, entered,
promulgated, enforced or issued by any Governmental Entity preventing
consummation of the transactions contemplated by this Agreement shall be in
effect on the Closing Date.

(c) No Proceeding. There shall not be pending (i) any proceeding by any
Governmental Entity challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement or (ii) any suit
or action by any third Person challenging or seeking to restrain or prohibit the
consummation of the transactions contemplated by this Agreement which, if
successful, would reasonably be expected to result in a Material Adverse Effect.

SECTION 8.02. Conditions to Obligations of Seller. The obligation of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver, at or prior to the Closing, of each of the following
conditions:

(a) Except for any inaccuracy that has not had and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on
the ability of Purchaser to consummate the transactions contemplated by this
Agreement or on Seller or any of its Affiliates, each representation and
warranty contained in Article IV (disregarding all

 

51



--------------------------------------------------------------------------------

materiality and Material Adverse Effect qualifications contained therein) shall
be true and correct (i) as of the date of this Agreement and as of the Closing
Date as if restated at and as of the Closing Date or (ii) if made as of a date
specified therein, as of such date, and Seller shall have received a certificate
signed by a senior officer of Purchaser to such effect.

(b) The covenants, obligations and agreements contained in this Agreement to be
complied with by Purchaser on or before the Closing shall have been complied
with in all material respects, except that Purchaser shall have complied in all
respects with its obligations under Article II to be complied with by Purchaser
on or before the Closing, and Seller shall have received a certificate signed by
a senior officer of Purchaser to such effect.

(c) Each of Purchaser and, if applicable, its wholly owned Subsidiaries shall
have executed and delivered to Seller each of the Ancillary Agreements to which
it is a party.

SECTION 8.03. Conditions to Obligations of Purchaser. The obligation of
Purchaser to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment or waiver, at or prior to the Closing, of each of the
following conditions:

(a) The representations and warranties in Section 3.05(b) and Section 3.08(b)
shall be true and correct as of the date of this Agreement and as of the Closing
Date as if restated at and as of the Closing Date and in the case of each other
representation and warranty contained in Article III, except for any failure to
be true and correct that has not had and would not reasonably be expected to
have a Material Adverse Effect, such representation or warranty (disregarding
all materiality and Material Adverse Effect qualifications contained therein),
shall be true and correct (i) as if restated on and as of the Closing Date or
(ii) if made as of a date specified therein, as of such date, and Purchaser
shall have received a certificate signed by a senior officer of Seller to such
effect.

(b) The covenants, obligations and agreements contained in this Agreement to be
complied with by Seller on or before the Closing shall have been complied with
in all material respects, except that Seller shall have complied in all respects
with its obligations under Article II to be complied with by Seller on or before
the Closing, and Purchaser shall have received a certificate signed by a senior
officer of Seller to such effect.

(c) Each of Seller and, if applicable, its Subsidiaries shall have executed and
delivered to Purchaser each of the Ancillary Agreements to which it is a party.

(d) Purchaser shall have obtained debt financing in the amounts described in,
and on the terms and conditions set forth in, the Debt Commitment Letter.

(e) Seller shall have received or obtained all Consents identified on
Section 8.03(e) of the Seller Disclosure Schedule.

 

52



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION, AMENDMENT AND WAIVER

SECTION 9.01. Termination. This Agreement may be terminated at any time prior to
the Closing (except as limited as to time in the case of paragraph (b) below):

(a) by the mutual written consent of Seller and Purchaser;

(b) by Seller or Purchaser, upon prior written notice to the other party, if the
Closing shall not have occurred prior to April 30, 2009 (the “Termination
Date”); except that if the waiting period under the HSR Act shall not have
expired or been terminated and, as of such date, all other conditions to the
Closing set forth in Article VIII shall have been satisfied or, for those
conditions intended to be satisfied at the Closing, shall be capable of being
satisfied, the Termination Date may be extended once by either party for an
additional 90 days, in which case all references to the Termination Date shall
be to the Termination Date as extended;

(c) by Seller,

(i) upon prior written notice to Purchaser, in the event a condition set forth
in Section 8.01 or Section 8.02 has not been satisfied, is not reasonably
capable of being satisfied and has not been waived by Seller, on or prior to the
Termination Date;

(ii) if the Seller (x) shall have given Purchaser written notice advising
Purchaser that it intends to enter into a Superior Alternative Transaction
(which shall include the material terms and conditions of such Superior
Alternative Transaction, including the identity of the party making such
proposal and, if available, a copy of the relevant proposed transaction
agreements with such party and other material documents), (y) has complied in
all material respects with Section 5.16 and so certifies to Purchaser and
(z) not later than the day of such termination, Seller pays the Seller
Termination Fee to Purchaser in accordance with Section 9.03(b); provided,
however, that Seller shall not (and shall not have the right to) terminate this
Agreement pursuant to this Section 9.01(c)(ii) unless and until Seller shall
have given the Purchaser five Business Days after delivery of each such written
notice to propose revisions to the terms of this Agreement (or make another
proposal) and shall have negotiated in good faith with the Purchaser with
respect to such proposed revisions or other proposal, if any, to cause such
Alternative Transaction to cease to be a Superior Alternative Transaction; it
being agreed that if Purchaser agrees to modify the terms of the transactions
contemplated by this Agreement such that the Purchase Price hereunder is no
lower than the aggregate purchase price, as determined by the board of directors
of Seller (after consultation with a financial advisor of nationally recognized
reputation), under the Superior Alternative Transaction (inclusive of assumed
liabilities and reflecting terms of payment and the fair market value, as
determined in good faith by Seller’s board of directors, of any non-cash
consideration included in the purchase price), Seller shall not have a right to
terminate this Agreement pursuant to this Section 9.01(c)(ii); or

 

53



--------------------------------------------------------------------------------

(d) by Purchaser,

(i) upon prior written notice to Seller, in the event a condition set forth in
Section 8.01 or Section 8.03 has not been satisfied, is not reasonably capable
of being satisfied and has not been waived by Purchaser, on or prior to the
Termination Date; or

(ii) if Seller delivers to Purchaser the written notice contemplated by clause
(x) of Section 9.01(c)(ii).

Notwithstanding anything in this Section 9.01 to the contrary, the right to
terminate this Agreement pursuant to paragraphs (b), (c) or (d) above shall not
be available to any party whose breach of any provision under this Agreement has
been the cause of, or resulted in, the event or condition purportedly giving
rise to a right to terminate this Agreement under such paragraph prior to the
Closing.

SECTION 9.02. Effect of Termination. In the event of termination of this
Agreement in accordance with this Article IX, this Agreement shall be null and
void and of no further force and effect, except as set forth in this
Section 9.02 and Article XI (other than Section 11.13), all of which shall
survive any such termination, and there shall be no liability or obligation on
the part of any party, except (a) as set forth in Section 9.03 or (b) subject to
Section 9.03, with respect to any Losses incurred or suffered by a party that
were the result of fraud or breach under this Agreement prior to termination.

SECTION 9.03. Termination Fee.

(a) If this Agreement is terminated by Seller or Purchaser pursuant to
Section 9.01(b) and at such time all conditions set forth in Section 8.01 and
Section 8.03 (other than Section 8.03(d)) shall have been satisfied or, for
those conditions intended to be satisfied at the Closing, shall be capable of
being satisfied, then Seller shall irrevocably elect no later than 5:00 p.m.
Eastern Time on the fifth Business Day following such termination either (x) to
require Purchaser to pay Seller, promptly following such election, a termination
fee of $2,300,000 (the “Purchaser Termination Fee”), by wire transfer of
immediately available funds (the “Purchaser Fee Election”) or (y) to irrevocably
waive Seller’s right to receive the Purchaser Termination Fee and elect to
pursue monetary damages available to Purchaser under the terms of this Agreement
(the “Purchaser Damages Election”). Notwithstanding anything to the contrary in
this Agreement, if Seller makes the Purchaser Fee Election, and Purchaser pays
the Purchaser Termination Fee pursuant to the preceding sentence, such Purchaser
Termination Fee shall be the sole and exclusive remedy, including on account of
punitive damages, of the Seller and its Subsidiaries against Purchaser or any of
its Subsidiaries, Affiliates, stockholders, directors, officers, employees or
agents for any and all Losses suffered as a result of such termination. For the
avoidance of doubt, if Seller makes the Purchaser Fee Election and Purchaser
pays the Purchaser Termination Fee, Purchaser shall have no other liability for
any breach of this Agreement (regardless of the time of breach). If

 

54



--------------------------------------------------------------------------------

Seller makes the Purchaser Damages Election, then Seller shall be entitled to
pursue monetary damages for only those Losses incurred or suffered by Seller
that were the result of fraud or material breach by the Purchaser of its
representations and warranties or covenants under this Agreement (other than
Section 5.14, which shall be subject to claims for breach without regard to
materiality) prior to termination. In no event shall Purchaser be required to
pay the Purchaser Termination Fee if Seller has not delivered the Purchaser Fee
Election in accordance with this Section 9.03(a).

(b) If this Agreement is terminated pursuant to Section 9.01(c)(ii) or
Section 9.01(d)(ii), then Seller shall pay Purchaser $2,300,000 (the “Seller
Termination Fee”) not later than the day of such termination, by wire transfer
of immediately available funds. Notwithstanding anything to the contrary in this
Agreement, Purchaser’s receipt of the Seller Termination Fee pursuant to the
preceding sentence shall be the sole and exclusive remedy, including on account
of punitive damages, of the Purchaser and its Subsidiaries against Seller or any
of its Subsidiaries, Affiliates, stockholders, directors, officers, employees or
agents for any and all Losses suffered as a result of the termination of this
Agreement pursuant to Section 9.01(c)(ii) or Section 9.01(d)(ii).

(c) Each of the parties acknowledges that the agreements contained in this
Section 9.03 are an integral part of the transactions contemplated by this
Agreement, that the amounts (if any) payable pursuant to Section 9.03(a) or
Section 9.03(b) are not a penalty but rather constitute liquidated damages in a
reasonable amount that will compensate Purchaser or Seller, as applicable, in
the circumstances in which such termination fee is payable for the efforts and
resources expended and opportunities foregone while negotiating this Agreement
and in reliance on this Agreement and on the expectation of the consummation of
the transactions contemplated hereby, and that, without these agreements,
neither Purchaser nor Seller would enter into this Agreement. Accordingly, if
Purchaser or Seller, as the case may be, fails to timely pay the Seller
Termination Fee or Purchaser Termination Fee, as applicable, when due in
accordance with this Section 9.03, and, in order to obtain such payment,
Purchaser or Seller, as the case may be, commences a suit that results in a
judgment against the other party for the amounts set forth in this Section 9.03,
such paying party shall pay the other party its reasonable and documented costs
and expenses (including reasonable and documented attorneys’ fees and expenses)
in connection with such suit.

ARTICLE X

INDEMNIFICATION

SECTION 10.01. Indemnification; Remedies.

(a) From and after the Closing, Seller shall indemnify, defend and hold harmless
Purchaser from and against all Losses incurred by Purchaser, its Subsidiaries
and their respective officers and directors (collectively the “Purchaser
Indemnified Persons”) that arise out of:

(i) any breach by Seller of any of Seller’s representations and warranties
contained in this Agreement (disregarding, for purposes of calculating damages
but not for purposes of assessing whether a breach has occurred, any materiality
or “Material Adverse Effect” qualification contained therein);

 

55



--------------------------------------------------------------------------------

(ii) any breach by Seller of its covenants contained in this Agreement; or

(iii) any Retained Liabilities or Excluded Assets.

(b) From and after the Closing, Purchaser shall indemnify, defend and hold
harmless Seller from and against all Losses incurred by Seller, its Subsidiaries
and their respective officers and directors (collectively the “Seller
Indemnified Persons”) that arise out of:

(i) any breach by Purchaser of any of Purchaser’s representations and warranties
contained in this Agreement;

(ii) any breach by Purchaser of its covenants contained in this Agreement; or

(iii) any Assumed Liabilities.

(c) Seller’s and Purchaser’s indemnification obligation under Section 10.1(a)
shall be subject to each of the following limitations:

(i) with respect to indemnification under Section 10.01(a)(i) or solely with
respect to covenants performed prior to Closing, Section 10.01(a)(ii), for
Losses arising out of or relating to any breaches of any representation or
warranty by Seller in this Agreement, such obligation to indemnify shall survive
the Closing and terminate on September 1, 2010, except for (i) the
representations and warranties set forth in Sections 3.01 (Organization and Good
Standing), 3.02 (Authority), 3.08(b) (Ownership of the Assets) and 3.13
(Brokers), which shall survive indefinitely (the “Fundamental Representations”)
and (ii) the representations and warranties in Section 3.15 (Taxes), which shall
terminate 90 days following the expiration of the applicable statutes of
limitation, in each such case unless before such date Purchaser has provided
Seller with an applicable Claim Notice;

(ii) there shall be no obligation to indemnify under Section 10.01(a)(i) or
solely with respect to covenants performed prior to Closing,
Section 10.01(a)(ii) (A) unless the aggregate of all Losses for which Seller,
but for this clause (A), would be liable under Section 10.01(a)(i) and solely
with respect to covenants performed prior to Closing, Section 10.01(a)(ii)
exceeds on a cumulative basis an amount equal to $750,000 (the “Deductible”),
and then only to the extent of such excess; or (B) for any amount, once the
aggregate indemnification paid by Seller under Section 10.01(a)(i) or solely
with respect to covenants performed prior to Closing, Section 10.01(a)(ii)
exceeds $23,000,000; provided that the Deductible shall not apply to a breach of
any Fundamental Representation or Section 3.11 (Environmental Matters);

 

56



--------------------------------------------------------------------------------

(iii) there shall be no obligation to indemnify under Section 10.01(a) to the
extent the Loss (A) consists of a liability that was included in the
determination of Final Working Capital, or (B) relates to any breach of
representation, warranty, or covenant expressly and specifically waived, in
writing, by Purchaser;

(iv) there shall be no obligation to indemnify under Section 10.01(b) to the
extent the Loss relates to any breach of representation, warranty, or covenant
expressly and specifically waived, in writing, by Seller;

(v) each Loss incurred by Purchaser or any Purchaser Indemnified Person shall be
reduced by (A) the amount of any insurance proceeds actually recovered by
Purchaser or any Purchaser Indemnified Person with respect to such Loss; (B) any
indemnity, contribution or other similar payment payable to Purchaser or any
Purchaser Indemnified Person by any third party with respect to such Loss; and
(C) an amount equal to any reduction of cash Taxes currently payable if such
reduction is attributable (on a marginal basis) to such Loss, with such
reduction in Loss taken into account at the time that the reduction in cash
Taxes currently payable is actually recognized for the taxable period in
question; and

(vi) each Loss incurred by Seller or any Seller Indemnified Person shall be
reduced by (A) the amount of any insurance proceeds actually recovered by Seller
or any Seller Indemnified Person with respect to such Loss; (B) any indemnity,
contribution or other similar payment payable to Seller or any Seller
Indemnified Person by any third party with respect to such Loss; and (C) an
amount equal to any reduction of cash Taxes currently payable if such reduction
is attributable (on a marginal basis) to such Loss, with such reduction in Loss
taken into account at the time that the reduction in cash Taxes currently
payable is actually recognized for the taxable period in question.

SECTION 10.02. Notice of Claim; Defense.

(a) If (i) any third party or Governmental Authority institutes, threatens or
asserts any Action that may give rise to Losses for which a party (an
“Indemnifying Party”) may be liable for indemnification under this Article X (a
“Third-Party Claim”) or (ii) any Person entitled to indemnification under this
Agreement (an “Indemnified Party”) shall have a claim to be indemnified by an
Indemnifying Party that does not involve a Third-Party Claim, then the
Indemnified Party shall promptly send to the Indemnifying Party a written notice
specifying the nature of such claim and the amount of all related Losses (a
“Claim Notice”). The Indemnifying Party shall be relieved of its indemnification
obligations under this Article X only if (and then only to the extent that) it
is actually prejudiced by the failure of the Indemnified Parties to provide a
timely and adequate Claim Notice.

(b) In the event of a Third-Party Claim, the Indemnifying Party may elect to
retain counsel of its choice to represent such Indemnified Parties in connection
with such Action and shall pay the fees, charges and disbursements of such
counsel so long as (i) the

 

57



--------------------------------------------------------------------------------

Indemnifying Party notifies the Indemnified Party, within thirty (30) days after
the Indemnified Party has given notice of the Third-Party Claim to the
Indemnifying Party, that the Indemnifying Party is assuming the defense against
(or settlement of) such Third Party Claim and will indemnify the Indemnified
Party against such Third Party Claim in its name or, if necessary, in the name
of the Indemnified Party in accordance with the terms and limitations of this
Article X; provided, that (A) the Indemnified Parties and their counsel shall
cooperate with the Indemnifying Party and its counsel in connection with such
Action and (B) the Indemnifying Party shall not be entitled to assume the
conduct and control of such settlement and defense if (w) the claim for
indemnification relates to or arises in connection with any criminal proceeding,
action, indictment, allegation or investigation, (x) the Indemnified Party is
advised by counsel chosen by it that there are one or more defenses available to
the Indemnified Party which the Indemnifying Party has not or cannot assert on
behalf of the Indemnified Party or (y) the Indemnifying Party failed or is
failing to vigorously prosecute or defend such claim. The Indemnifying Party
shall not settle any such Action without the relevant Indemnified Parties’ prior
written consent (which shall not be unreasonably withheld), unless (1) the sole
relief provided is monetary damages that are entirely paid or reimbursed by the
Indemnifying Party, (2) there is no finding or admission of any violation of
applicable law and (3) such settlement includes an unconditional release from
all liability with respect to such claim, and, in addition to the foregoing the
Indemnifying Party shall not settle any third party claim with respect to Taxes
that could adversely affect the Indemnified Party without prior written consent
of such Indemnified Party, which consent shall not be unreasonably withheld.
Notwithstanding the foregoing, if the Indemnifying Party elects not to retain
counsel and assume control of such defense or is otherwise not entitled to do so
in accordance with this Section 10.02, then the Indemnified Parties shall assume
control of the defense in connection with such Action, and the fees, charges and
disbursements of no more than one such counsel per jurisdiction selected by the
Indemnified Parties shall be reimbursed by the Indemnifying Party. Under no
circumstances will the Indemnifying Party have any liability in connection with
any settlement of any Action that is entered into without its prior written
consent (which shall not be unreasonably withheld).

(c) From and after the delivery of a Claim Notice, at the reasonable request of
the Indemnifying Party, each Indemnified Party shall grant the Indemnifying
Party and its counsel, experts and representatives full access, during normal
business hours, to the books, records, personnel and properties of the
Indemnified Party to the extent reasonably related to the Claim Notice at no
cost to the Indemnifying Party (other than for reasonable out-of-pocket expenses
of the Indemnified Parties).

SECTION 10.03. No Duplication; Exclusive Remedy.

(a) Any liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
liability constituting an Asset, an Assumed Liability, an Excluded Asset or a
Retained Liability, or a breach of more than one representation, warranty,
covenant or agreement, as applicable.

(b) From and after the Closing, the exclusive remedy of the Indemnified Persons
in connection with this Agreement and the transactions contemplated hereby
(whether under this contract or arising under common law or any other Law) shall
be as provided in

 

58



--------------------------------------------------------------------------------

this Article X; provided, however, that nothing in this Article X shall limit in
any way either party’s remedies in respect of intentional fraud by the other
party in connection with the transactions contemplated hereby. In addition,
nothing in this Section 10.03(b) shall operate to interfere with or impede the
operation of the provisions of Section 2.03(d) or Section 2.04 or Purchaser’s
right to seek equitable remedies (including specific performance or injunctive
relief) to enforce Section 5.03, Section 5.17 and Section 5.18.

SECTION 10.04. Limitation on Set-off. Neither Purchaser nor Seller shall have
any right to set off any unresolved indemnification claim pursuant to this
Article X against any payment due pursuant to Article II.

SECTION 10.05. Mitigation. Purchaser and Seller shall cooperate with each other
with respect to resolving any claim or liability with respect to which one party
is obligated to indemnify the other party under this Article X, including by
making reasonable best efforts to mitigate, whether by seeking claims against a
third party, an insurer or otherwise.

ARTICLE XI

GENERAL PROVISIONS

SECTION 11.01. Waiver. Either party may (a) extend the time for the performance
of any of the obligations or other acts of the other party, (b) waive any
inaccuracies in the representations and warranties of the other party contained
herein or in any document delivered pursuant to this Agreement or (c) waive
compliance by the other party with any of the agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party to be bound thereby. Any failure to
assert, or delay in the assertion of, rights under this Agreement shall not
constitute a waiver of those rights.

SECTION 11.02. Expenses.

(a) Except as otherwise provided in this Agreement or the Ancillary Agreements,
the parties shall bear their respective direct and indirect costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the transactions contemplated hereby.

(b) Unless otherwise indicated, all dollar amounts stated in this Agreement are
stated in U.S. currency and all payments required under this Agreement shall be
paid in U.S. currency in immediately available funds.

SECTION 11.03. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, by facsimile or by registered or certified
mail (postage prepaid, return receipt requested) to the respective Persons at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 11.03):

 

59



--------------------------------------------------------------------------------

If to Seller:

VeriSign, Inc.

487 East Middlefield Road, Building 2

Mountain View, CA 94043

Attention: General Counsel

Fax Number: (650) 426-5113

with copies (which shall not constitute notice) to:

VeriSign, Inc.

487 East Middlefield Road, Building 2

Mountain View, CA 94043

Attention: Kevin Werner

Fax Number: (650) 961-7300

and

Cleary Gottlieb Steen & Hamilton LLP

2000 Pennsylvania Avenue, NW

Washington, DC 20006

Attention: Paul D. Marquardt

Fax Number: (202) 974-1999

If to Purchaser:

Transaction Network Services, Inc.

11480 Commerce Park Drive, #600

Reston, VA 20191

Attn: General Counsel

Fax Number: (703) 453-8397

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

655 15th Street, NW

Washington, DC 20005

Attention: Mark D. Director and Andrew M. Herman

Fax Number: (202) 879-5200

SECTION 11.04. Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 11.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so

 

60



--------------------------------------------------------------------------------

long as the economic or legal substance of the transactions contemplated hereby
is not fundamentally changed. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the greatest extent possible.

SECTION 11.06. Entire Agreement. This Agreement, together with the Ancillary
Agreements and the Confidentiality Agreement, constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between Seller and
Purchaser with respect to the subject matter hereof.

SECTION 11.07. Assignment. Except as explicitly provided herein, neither party
may directly or indirectly transfer any of its rights or delegate any of its
obligations hereunder without the prior written consent of the other party,
provided that Purchaser may assign its rights hereunder to any lender providing
financing to Purchaser as security for such financing (or any refinancing of
such financing). In addition, Purchaser may assign in whole or in part its
rights and delegate in whole or in part its obligations pursuant to this
Agreement (including the right to purchase the Assets and the obligation to
assume the Assumed Liabilities) and all other agreements, documents and
instruments executed and/or delivered in connection herewith to one or more of
its Affiliates; provided that no such assignment or delegation shall relieve
Purchaser of its obligation to Seller hereunder. Any purported transfer or
delegation in violation of this Section 11.07 shall be null and void.

SECTION 11.08. No Third-Party Beneficiaries. Except for the rights of the
Purchaser Indemnified Persons and Seller Indemnified Persons under Article X,
this Agreement is for the sole benefit of the parties and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

SECTION 11.09. Amendment. This Agreement may not be amended or modified except
by an instrument in writing signed by the parties.

SECTION 11.10. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) Any questions, claims, disputes, remedies or Actions arising from or related
to this Agreement, and any relief or remedies sought by any parties hereunder,
shall be governed exclusively by the laws of the State of Delaware, without
regard to any conflict of laws provisions thereof that would result in the
application of the laws of another jurisdiction.

(b) To the fullest extent permitted by applicable Law, each party hereto
(i) agrees that any claim, action or proceeding by such party seeking any relief
whatsoever arising out of, or in connection with, this Agreement or the
transactions contemplated hereby shall be brought only in the United States
District Court for the District of Delaware or any court of the State of
Delaware, and not in any other State or Federal court in the United States

 

61



--------------------------------------------------------------------------------

of America or any court in any other country, (ii) agrees to submit to the
exclusive jurisdiction of such courts located in Delaware for purposes of all
legal proceedings arising out of, or in connection with, this Agreement or the
transactions contemplated hereby, (iii) waives and agrees not to assert any
objection that it may now or hereafter have to the laying of the venue of any
such Action brought in such a court or any claim that any such Action brought in
such a court has been brought in an inconvenient forum, (iv) agrees that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 11.03 or any other manner as may be permitted by
Law shall be valid and sufficient service thereof, and (v) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Law. The preceding sentence shall not limit the
jurisdiction of the Accounting Arbitrator set forth in Section 2.04, although
claims described in the preceding sentence may be asserted in such courts for
purposes of enforcing the jurisdiction and judgments of the Accounting
Arbitrator.

(c) Each party hereby waives, to the fullest extent permitted by applicable Law,
any right it may have to a trial by jury in respect of any litigation directly
or indirectly arising out of, under or in connection with this Agreement, any
Ancillary Agreement or any transaction contemplated hereby or thereby. Each
party (i) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement and the Ancillary Agreements, as applicable, by, among other things,
the mutual waivers and certifications in this Section 11.10.

SECTION 11.11. Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be as
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 11.12. No Presumption. The parties to this Agreement agree that this
Agreement was negotiated fairly between them at arm’s length and that the final
terms of this Agreement are the product of the parties’ negotiations. Each party
represents and warrants that it has sought and received experienced legal
counsel of its own choosing with regard to the contents of this Agreement and
the rights and obligations affected hereby. The parties agree that this
Agreement shall be deemed to have been jointly and equally drafted by them, and
that the provisions of this Agreement therefore should not be construed against
a party or parties on the grounds that the party or parties drafted or was more
responsible for drafting the provisions.

SECTION 11.13. Availability of Equitable Relief. The parties hereto agree that
irreparable damage would occur in the event that any provision of this Agreement
were not performed in accordance with the terms hereof. Accordingly, prior to
the termination of this Agreement pursuant to Article IX, in the event of any
breach or threatened breach by a party of its obligations under this Agreement
prior to the Closing, the affected party shall be entitled to equitable relief
(including specific performance of the terms hereof) without prejudice to any
other rights or remedies that may otherwise be available to such other party,
except that in no

 

62



--------------------------------------------------------------------------------

event shall Purchaser be required to consummate the Closing contemplated by this
Agreement or shall Seller be entitled to seek specific performance requiring
such Closing if the condition set forth in Section 8.03(d) has not been
satisfied on or prior to the termination of this Agreement.

SECTION 11.14. Construction of Agreements. Notwithstanding any other provisions
in this Agreement to the contrary, in the event and to the extent that there
shall be a conflict between the provisions of this Agreement and the provisions
of any Ancillary Agreement entered into by Seller and Purchaser pursuant to this
Agreement, the provisions of this Agreement shall control (unless the Ancillary
Agreement explicitly provides otherwise).

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Asset Purchase
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.

 

TRANSACTION NETWORK SERVICES, INC. By:  

/s/ Henry H. Graham, Jr.

Name:   Henry H. Graham, Jr. Title:   Chief Executive Officer VERISIGN, INC. By:
 

/s/ Kevin A. Werner

Name:   Kevin A. Werner Title:   Senior Vice President